CONVENTION de BASE
between
THE REPUBLIC OF GUINEA
and
GOLDEN SHAMROCK MINES LIMITED
and

CHEVANING MINING COMPANY LTD
INDEX

Article Page
« Recitals 3 1
I; Interpretation 2
7a Restructuring of AuG 5
a: Objective 7
‘4, Implementation 7
oy Approval and Effective Date 8
6. Duration of Agreement 8
7. Rights in the Company and Assignment . 9
8. Rights and Titles 11
9. Company Organisation and Management 12
10. Exploration and Services 13
11. Feasibility Studies and Decision to Mine 16
12. Development and Operation: 18
13. , Taxes and Fiscal Matters = 22
14. Facilitation of Enterprise and Promotion of National Interest 27
15. Reports and Data 30
16. Force-Majeure 32
17. General 33
First Schedule - Description of Project Area & Concession
Second Schedule “hi Rules for Compuiation of Income Tax
Appendix | - Key Points of Co-Operation Agreement
Appendix 2 : Rules for Direction and Management of AuG
Appendix 3 - Description of Services

Appendix 4 - Mining List & Computation of Certain Prices

naa ese se eS

&

CONVENTION DE BASE

THIS AGREEMENT jis made the 11th day of November 1993

BETWEEN

AND

THE REPUBLIC OF GUINEA ("RoG") represented by the Minister of

Natural Resources, Energy and the Environment, His Excellency Dr. Toumany

Dakoun Sakho ("the Minister") and the Minister for Planning and Finance, His
Excellency Mr. Soriba Kaba

GOLDEN SHAMROCK MINES LIMITED ("GSM"), a company
incorporated in the State of Victoria, Commonwealth of Australia, represented
by its Managing Director James Edward Askew, who has authority to sign this
Agreement

CHEVANING MINING COMPANY LTD ("CMC"), a company incorporated
in the United Kingdom, represented by James Edward Askew as aforesaid.

PRELIMINARY STATEMENTS ("Recitals"):

A.

In accordance with the Convention de Base dated 19 October 1985, between
RoG and CMC ("existing Convention de Base"), a Guinean joint venture
‘company known as Aurifere de Guinée S.A, ("AuG") was incorporated and was
granted a certain concession to explore for and mine gold, silver, diamonds and
associated minerals in the Project Area as hereafter defined.

Prior to the end of 1992, AuG completed certain alluvial gold mining
operations in part of the concession granted to it.

At the date of this Agreement, the shareholdings in AuG are: RoG 49% and
CMC 51%.

AuG is indebted to CMC and to IFC (as defined below) for funds previously
advanced to AuG in respect of those alluvial gold mining operations.

By an option agreement dated 23 December 1992 ("Option Agreement") GSM
obtained the option to acquire the entire issued share capital of CMC from the
beneficial owners of CMC, namely NV Union Minitre S.A. ("UM") and
Pancontinental Mining Limited, as well as the benefit of all loans made by both
of these owners to CMC. GSM exercised the option on the date of this

Agreement.
‘

a ae
2

By a Heads of Agreement Ucted 9 September. 1993 between RoG and GSM
("Heads of Agreement"), RoG and GSM agreed to replace the existing
Convention de Base with a new agreement (being this Agreement) providing for
restructuring of the shareholdings, management and indebtedness of AuG and
varying the legal, commercial and fiscal conditions governing its operations so
as to enable AuG to undertak> fresh exploration, evaluation, development and
mining activities in the area of the concession referred to in Recital A,
principally of any primary gold deposits which may be located in that area.

At the request of GSM, IFC s considering a proposal for the restructuring of
AUG?’s shareholding and its financial obligations substantially as set out or
referred to in Appendix 1.

OPERATIVE PROVISIONS

Article 1: Interpretation

Lea

In this Agreement and the Recitals and Schedules hereto, unless the context
otherwise requires, or it is oth2rwise expressly stated, the following expressions
have the following meanings:

“Affiliate” means any person that directly or indirectly through one or more
intermediaries (either subsidiary or parent companies), controls or is controlled
by a Party. Without limiting the generality of the above, such control is
presumed to exist if one perso1 holds, directly or indirectly, more than 50% of
the issued voting shares of another person; "Affiliated" has a corresponding
meaning;

“Applicable Laws" mean the laws and regulations of the Republic of Guinea
and the decrees, directions, o-ders, executive instruments and requirements of
RoG having or purporting to Lave the force of law and concerning or affecting
the Company, the Titles, Project Activities or Services (including without
limitation the Mining Code);

"Board" means the board of directors of AuG and any committee thereof
established in accordance with the regulations of AuG or pursuant to this
Agreement;

"Concession" means the exploration and mining concession described in the
First Schedule; .

"Consent" means any existing or future consent, approval, agreement, decree,
registration, certification, authorisation, licence, permit, assurance, waiver,
release, exemption, quota, visa or other privilege, benefit or right given,
entered into, granted, issued or extended by RoG or any third party which is
necessary for or incidental to the purposes of this Agreement or the carrying
out of Project Activities or performance of Services, but excludes any Titles;
ax ee

"Co-Operation Agreement" means an agreement to be entered into between
RoG, GSM, UM, CMC and IFC for the purpose of facilitating the restructuring
of the capital, regulations, management and financial affairs of AuG as
provided in Article 2, which agreement shall contain provisions implementing
or giving substantive effect to the arrangements set out in Appendix 1 or
otherwise acceptable to the Parties;

"Decision to Mine" means a decision by the Board (taken after consideration of
a feasibility study and after being satisfied that finance required for
development of the proposed mining enterprise is available on reasonable terms)
to commercially develop and operate a mine or mines in any part of the Project
Area together with associated ore treatment and/or mineral processing plant and
related works, facilities, services and rights;

"Encumbrance" means; (i) any mortgage, charge or other security or trust
interest over or in respect of any of the Titles or the other property of the
Company; or (ii) any third party rights over or in respect of any part of the
Project Area which are inconsistent with or have priority over the rights or
interests of the Company and have not been expressly agreed to by the
Company;

"Fiscal Year" means a calendar year;

“RoG" includes the Government of the Republic of Guinea and its Councils,
Ministers, ‘Instrumentalities, Departments, Agencies and Regional or Prefectural
Authorities however styled or organised (including without limitation the
Ministry responsible for mining and the Central Bank of Guinea);

"IFC" means International Finance Corporation, an international organisation
established by articles of agreement among its member countries including the
Republic of Guinea; ,

"Investor" means CMC and any person, other than RoG, which becomes a
shareholder of the Company in accordance with the provisions of this
Agreement either in substitution for or in addition to CMC;

“minerals” include gold, silver and diamonds and associated minerals and any
other minerals ‘(dther than strategic minerals as defined in Clause 8.7), which
the Company is or becomes authorised to explore for or mine pursuant to this
Agreement;

"Mining Area" means: (i) the existing Concession area; and (ii) any part of the
Project Area as described in the First Schedule which the Board designates for
development as a separate mining enterprise in accordance ‘with this Agreement;

"Mining List" means the list of Goods (as defined in Clause 13.4) described in
Part A of Appendix 4;
"month" means calendar month;

"Party" means each of RoG, GSM and CMC and any other person who is or
becomes a party to this Agreement, and."Parties" has a corresponding meaning;

“Programme” means a ‘programme and budget prepared by GSM or the
management of AuG and approved by the Board for exploration, evaluation
and/or feasibility study work in respect of any part of the Project Area;

"Project Activities" means any and all activities and operations carried on by or
for the Company which have as their purpose the discovery, delineation and
evaluation of commercial deposits of minerals in the Project Area, the conduct
of feasibility studies, the development, construction, operation and maintenance
in a Mining Area of any enterprise for the mining and treatment of minerals
and/or the refining and marketing of minerals derived from a Mining Area;

"Project Area" means the area or areas described in the First Schedule (as‘the
same may be enlarged or reduced or otherwise varied from time to time as the
result. of action taken by the Company or agreement of the Parties in
accordance with this Agreement or by operation of Applicable Laws) and any
Mining Area;

"Services" means the services described in Appendix 3;

"Taxes" means all present and future taxes, duties, levies and other RoG
imposts of every nature and description (including without limitation income
tax, rents,. royafties, sales tax, value added tax, stamp duties, transfer tax,
training levies, infrastructure use charges, prefectural or local development
taxes or levies, withholding tax, excise tax, import or export tax);

"Titles" means: (i) the Concession; and (ii) each and every other mining lease,
exploration licenee and other mineral exploration, mining or mining purposes
concession or right (howsoever styled) now or hereafter held, applied for,
granted to or acquired by the Company -over the Project Area or any part
thereof and any extension or renewal of that lease, licence, concession or right;

"Work Plans" means work plan and budget for the development (including
design, construction and commissioning) or operation and maintenance
(including exploration, production, marketing and rehabilitation) of a mining
enterprise in any part of the Project Area.

In the interpretation of this Agreement, unless the context otherwise requires:
(a) the singular includes the plural and vice versa, the masculine gender
includes each other gender and vice versa and a reference to persons

includes corporations and other legal entities and vice versa;

(b) a reference to an “Article", "Clause", "Recital", "Appendix" or
 @

=o

"Schedule" is a reference to an Article, Clause, Recital, Appendix or

. Schedule of this Agreement;

the Schedules form an integral part of this Agreement;

"US$" means United States dollars and "FG" means Guinean Francs or
other official currency of the Republic of Guinea; .

the expression "this Agreement" means this Agreement as the same may
be varied or amended from time to time in accordance with its terms;

"%" means per centum;

a reference to “associated minerals" in relation to gold, silver or
diamonds -is a reference to minerals found in association with gold,
silver or diamonds which must necessarily or may conveniently be
mined in conjunction with or incidestally to the mining of gold, silver or
diamonds, as the case may be;

a reference to "regulations of AuG" or “regulations of the Company"
includes a reference to the articles of association or by-laws or rules of

“governance or statutes of AuG or that Company (as the case requires

under Applicable Laws);
a reference to a “person” includes a company or other legal entity;

a reference to "the Company" or “Company” is a reference to AuG and
to any other Guinean limited liability company established pursuant to
this Agreement for the express purpose of carrying out of Project
Activities in respect of any part of the Project Area as designated by the
Board.

1.3 The Article headings are for the Purposes of convenience only and shall not
form part of this Agreement or affect the construction of it.

Restructuring of AuG

2.1 Immediately following ratification of this Agreement as provided in Article 5,
the Parties shall restructure the capital and financial rights and obligations’ of
AuG and the management of AuG so that the following steps take place
simultaneously:

the existing shareholdings are altered to:

RoG: 15%
CMC: - 85%;

2

2,4

sb)

(c)

(d)

«

=6 =

all AuG’s existing debts are converted to shares in AuG or otherwise
cancelled with the exception of: (i) US$3.1 million of the original
exploration loan made by CMC, which loan shall constitute an
unsecured shareholder's loan free of interest and any other charges, and

-which shall not be reimbursed unless the Parties otherwise agree; (ii)

AuG’s existing indebtedness to IFC of US$7.2 million which shall be
dealt with’ in accordance with the Co-Operation Agreement; it being
agreed that any resulting royalty payable to IFC by AuG shall not be
deductible by AuG for corporate income tax purposes;

RoG is released from its existing loan guarantee obligations toward
CMC and funds previously set aside in trust to secure such obligations
are released to RoG.

GSM provides or arranges for the provision of Services to AuG in
accordance with this Agreement or a separate management services
agreement; and

control and direction of the business and affairs of AuG is conducted in
accordance with this Agreement.

Each Party agrees to promptly:

(a)

(b)

(c)

(d)
(e)

execute and deliver all such agreements (including without limitation the
Co-Operation Agreement and any separate agreement for provision of
Services) and other documents;

cause AuG to pass such resolutions, make such changes to its regulations
and issue the shares to RoG and to CMC;

apply for and use its best endeavours to obtain any Consents from third
parties;

provide any Consent;

do all such further acts and things

as may be necessary or convenient to achieve the restructuring described in
Clause 2.1 in a legally binding way. .

All transfers, transactions and documents involved in the restructuring of AuG
pursuant to Clause 2.1 shall be free of Taxes.

Without in any way limiting or affecting CMC's rights and obligations, GSM
reserves the right to change CMC’s corporate name to one which. more
appropriately reflects the result of the restructuring of AuG.
3.1

r

3.2

3

t

4.1

4.2

4.3

4.4

4.5

Article 3: Objective

‘

This Agreement aims to define the technical, legal, economic, financial, fiscal
and social terms and conditions under which the Company will carry out
Project Activities after the restructuring of AuG as provided in Article 2.

It is hereby expressly agreed that upon ratification in accordance with Article 5
this Agreement shall have the full force of law and shall govern the rights and
obligations of AuG and of the Parties.

Article 4: Implementation

The terms and conditions of this Agreement apply to all Project Activities
undertaken directly or indirectly by AuG and each other Company established
for such purposes.

It is envisaged that: (i) initially AuG, with Services provided or arranged by
GSM, will undertake mineral exploration, evaluation and feasibility work
targeted to determine the presence of commercial deposits of gold and
associated minerals in the Project Area and to furnish the Board with sufficient
information to enable a Decision to Mine to be made; and (ii) at a subsequent
stage or stages and, subject to grant or confirmation of the requisite Titles,
AuG or another Company will undertake the commercial development and
operation of a mine or mines and associated facilities in one or more Mining
Areas for the mining, treatment and sale of minerals and that GSM will provide
or arrange Services to the extent required by AuG or that other Company (as
the case requires).

If, as a result of exploration, evaluation and feasibility study work undertaken
by AuG, more than one Decision to Mine is made and more than one Mining
Area is established and one vr more Companies is or are established in addition
to AuG to conduct separate mining enterprises, the following applicable
provisions of this Agreement shall, mutatis mutandis, apply to each such other
Company as ‘if it had been named therein separately from AuG.

Each Company shall conduct Project Activities in accordance with good and
acceptable international exploration, engineering and mining standards and
practices and modern and accepted scientific and technical principles using
appropriate and effective methods and materials and so as to avoid unnecessary
waste or loss of natural resources and unnecessary harm to the environment.

The Company shall conduct Project Activities without interruption during the
term of this Agreement, subject always to force majeure as defined in Article
16 or to RoG expressly agreeing to a suspension of Project Activities for a
stipulated period or periods.

,
,
"

a Es

Article 5: Approval and Effective Date

5.1

RoG shall within 90 days after the date of signing of this Agreement by the
Parties (or within such greater number of days as they may agree), obtain the

“formal ratification of this Agreement in accordance with Applicable Laws.

RoG shall immediately upon obtaining such ratification notify GSM of that fact
and shall furnish GSM with documentary evidence of such ratification.

Upon the ratification of this Agreement as referred to in Clause 5.1: (i) this
Agreement shall be deemed to have entered into full force and effect
retrospectively from the date of execution hereof by RoG; (ii) the Parties shall
ratify and confirm anything done by a Party or AuG pursuant to the Heads of
Agreement prior to the date of ratification as referred to in Clause 5.1.
Without limitation to the. foregoing provisions of this Clause any monies
expended on Project Activities by GSM or an Affiliate on behalf of AuG
pursuant to the Heads of Agreement shall (subject to audit) constitute
exploration expenditures for the purposes of this Agreement.

On and from the date of ratification of this Agreement as referred to in Clause
5.1, the existing Convention de Base shall cease to be of any further force and
effect and shall cease to govern the relationship of RoG and CMC in respect of
AuG and the existing Concession, but such cessation shall not operate to
prejudice or affect: (i) the validity or continuance in force of the existing
«Concession and any other rights granted to Or anything done by AuG or a Party
pursuant to the existing Convention de Base or the Heads of Agreement prior to
the date of ratification of this Agreement; (ii) the legal standing of AuG; or (iii)
anything done pursuant to Article 2 or the Co-Operation Agreement.

Article 6: ‘Duration of Agreement

6.1

6.2

6.3

Subject to the provisions herein contained, this Agreement shall continue in
force until the expiration of 25 years from the date of this Agreement.

Notwithstanding Clause 6.1, should cominercial mining operations be
continuing in any Mining Area at the expiration of 23 years from the date
referred to in Clause 6.1 and the Company can demonstrate to the reasonable
satisfaction of RoG on the basis of mining reserves and prevailing economic
conditions that those mining operations will continue beyond the expiration date
of this Agreement set out in Clause 6.1: (i) the terms of this Agreement (other
than Article 13) shall continue in force in respect of that Mining Area for a
further period sufficient to enable the completion of the relevant mining
operations in accordance with good mining practice and the rehabilitation of
dhose parts of the Mining Area affected by those operations; (ii) the Parties
shall in good faith renegotiate the Taxes and other fiscal provisions applying t to
those extended mining operations.

Notwithstanding Clause 6.1 or 6.2, this Agreement is subject to early
termination in the ‘following cases:
=
i
o
.
ime
=
-
-
=
.
=
.
=
.
.
=

='9j.

(a) the Parties formally and expressly agree to terminate this Agreement
from a specified date;

(b) the last of the Titles held by AuG or any other Company expires or is

relinquished or not renewed in accordance with Applicable Laws;

(c) all Project Activities are voluntarily suspended for a continuous period
‘ of 8 months or are permanently abandoned by AuG and any other
Company operating in a Mining Area;

(d) AuG goes into voluntary liquidation (otherwise than for the purposes of
Teconstruction or amalgamation) or a court of competent jurisdiction
places AuG in liquidation.

Article 7: Rights in the Company and Assignment

TA

7,2

4.3

The revised shareholdings in AuG are as set out in Clause
The initial shareholdings in each Company other than AuG shall be:

RoG 15%
CMC 85%.

In every case, the revised or initial 15% shareholding of RoG shall: (i) not be
subject to payment of any cash consideration (RoG having confirmed or agreed
to grant Titles to the Company as provided in this Agreement); (ii) be a carried
or non-contributory interest which shall be njaintained and assured to be always
équal to 15% of the total rights and obligations of the Company throughout the
term of this Agreement, subject to Clause 7.11 (“carried 15% shareholding").

In the case of AuG, the carried 15% Shareholding shall continue to comprise
‘A’ class shares so as to distinguish that holding from the shareholding of CMC
which shall continue to comprise ‘B’ class shares,

RoG’s carried 15% shareholding in the Company shall not entail any financial
obligations whatsoever to contribute to the cost of any Project Activities
(whether by way of equity, loans or guarantees of the Company’s financial
liabilities). Nothing contained in this Clause shall limit or affect RoG’s
entitlement to receive dividends from the Company pro rata to its carried 15%
shareholding’in the Company.

CMC may, as of right, assign or transfer all or part of its shareholding in the
Company and its rights under this Agreement to an Affiliate of GSM, or assign
or transfer up to a 15% shareholding in the Company and corresponding rights
under this Agreement to IFC. Any proposed assignment or transfer by CMC to
a person other than IFC who is not an Affiliate of GSM, shall require RoG’s
prior Consent provided RoG shall not unreasonably withhold its Consent where
CMC is able to demonstrate that its proposed assignee or transferee has the
technical and/or financial resources necessary to fully and properly fulfil its
obli

tions under thic Aaraamacas

7.6

7.7

7.8

7.10

=10-

An Investor, other than CIAC, may assign, or transfer all or part of its
shareholding in the Company and its rights under this Agreement with the prior
Consent of RoG. RoG shal] not unreasonably withhold its consent when that
Investor can demonstrate that the proposed assignee or transferee has the
technical and/or financial resources necessary to fully and properly fulfil its
obligations under the Agreement.

Any assignment or transfer pursuant to Clause 7.5 or 7.6 shall be free of Taxes
but shall be conditional upon the proposed assignee or transferee entering into a
binding agreement with RoG (in form and containing provisions to RoG’s
‘reasonable satisfaction) whereby the proposed assignee or transferee undertakes
to be bound by the terms and conditions of this Agreement and to assume all
obligations and responsibilities of CMC or other Investor which are the subject
of the proposed assignment or transfer.

RoG shall have the right to purchase from the Investor at any time a further
15% shareholding in the Ccmpany ("additional equity"). The price for the
additional equity shall be: (i) a fair market value as determined by independent
expert valuation at the time af exercise of the right; (ii) payable in cash in US$
within 60 days of exercise,cf the right; (iii) paid free of any Taxes or other
deductions or set-offs to the Iivestor’s nominated bank account.

For the purposes of Clause 7.8: (i) the independent expert shall be appointed,
conduct his proceedings and make his determination in accordance with Clause
7.10; (ii) if there is more then one Investor at the time of exercise by RoG of
its right, the Investors shal. contribute the additional equity and share the
purchase price between them in the proportions which their respective
shareholdings in ‘the Compaay bear to one another inter se at the time of
exercise of such right, prov:ded that if IFC is an Investor at that time, any
reduction in IFC’s sharehold:ng will be subject to approval of IFC’s board of
directors.

The independent expert shal’: (i) be internationally recognised in the mining
industry and experienced ir valuing mining companies; (ii) be chosen by
agreement between the Parties or, in default of such agreement within 60 days
of the date of RoG notifies its intention to purchase additional equity,
appointed, at the request of -he Parties or RoG, by the President for the time
being of the International Chamber of Commerce or by his nominee; (iii)
determine on technical and economic grounds customarily used in the mining
industry the fair market valle of the proposed additional equity.

An independent expert appointed pursuant to this Clause shall:
(a) be instructed to make his determination as soon as practicable and, in
any event, within 90 days of his appointment;

(b) within 30 days after his appointment, provide each*Party with the
a opportunity, through written submission, to present him with such

Se hanemmatinn nal dienmancinn ac eunh Das tn wand faith haliavac ha
-
=
=
.

7.11 The additional equity shall be a contributing (ordinary) shareholding, having the
same rights and obligations attached to it as the Investor's shareholding in the
Company. In the case of AuG, any additional equity shall comprise ‘B’ class
shares, equal in all respects to CMC’s shareholding in AuG.

7,12 Where the Company has established a mining enterprise in a Mining Area and
can demonstrate to RoG’s reasonable Satisfaction that a reduction in the level of
RoG’s carried 15% shareholding is an indispensable condition precedent to
either: (i) implementation by the Company of a significant planned increase in
the production capacity of that mining enterprise; or (ii) the attraction of further
investment capital for development of another Proposed mining enterprise in a
Mining Area, RoG, in the context of a review of its overall mining policy, will
give sympathetic consideration to reducing its carried 15% shareholding in the
Company to not less than 10%.

Article 8: Rights and Titles :

8.1 RoG will, as and when requested by the Company, grant, give, confirm, issue
or extend to the Company all Titles and Consents which are necessary or
appropriate for carrying out Project Activities.

8.2. Without limitation to Clause 8.1, RoG hereby confirms that at the date of
ratification of this Agreement the Concession is valid and in full force and
effect according to its terms,

The Concession shall continue in full force and effect according to the
provisions of this Agreement, in particular the First Schedule.

8.3 All Titles granted to the Company shall confer exclusive exploration or mining

= {{-

should be aware and consider with respect to his determination;

(c) have the right to open and complete access to all relevant information in
the possession or control of a Party or the Company as he shall
Teasonably request, which access shall” be provided not later than 30
days after being requested by him;

(d) give such regard as he deems appropriate to the information furnished or
made available to him with respect to the Company, Project Activities
and the Project Area; and

(e) act as an expert and not as an arbitrator.

The independent expert’s determination shall"be final and binding on the Parties
and the costs of his appointment and Proceedings (including all fees and
expenses) shall be borne equally by RoG and CMC.

rights and shall be free from all Encumbrances. Titles issued in replacement or
Substitution for the Concession shall unless the Parties otherwise agree, be
mining concessions issued in accordance with and subject to the Mining Code.
8.4

8.5

8.6

8.7

= [2s

Without limitation to Clause 8.3 but subject to Clauses 6.3 and 8.7, RoG shall
not without the prior approval of the Company grant any exploration or mining
rights to any third parties over any lands which at the relevant time form part
of the Project Area.

Notwithstanding ,anything to the contrary contained or implied in Applicable
Laws, RoG warrants and agrees that the Concession shall not be subject to the
progressive area reduction or retrocession requirements of Applicable laws for a
period of 3 years after the date of this Agreement. With effect from that third
anniversary, AuG (and any other Company which may be granted a Title) shall
comply with the provisions of the First Schedule covering of reduction of the
Project Area to a maximum of 1500 square kilometres.

Subject to Clause 8.7, if the Company discovers a commercial mineral deposit
other than gold, silver or diamonds, the Company shall have the pre-emptive
right to develop and mine that deposit as a ‘separate mining enterprise subject to
a new agreement to be negotiated with RoG.

,

Such pre-emptive right must be exercised within 90 days of the date the
Company notifies RoG of such discovery in accordance with this Agreement.
The new agreement shall, with the exception of the level of export tax on
mineral production, contain terms and conditions which overall are no less
favourable to the Company than the terms and conditions of this Agreement.

Clause 8.6 has no application to commercial deposits of radioactive minerals or
hydrocarbon compounds (“strategic minerals"). The Company shall not be
entitled to mine or exploit strategic minerals in its own right. The Company
shall nevertheless retain its discoverer's right under Applicable Laws to receive
fair compensation for any discovery of strategic minerals it may make in the
Project Area.

Article 9: Company Organisation and Management

9.1

9.3

9.4

The business of AuG shall be directed and managed by the Board which shall
«be empowered to make all binding decisions affecting the business of AuG
which are not expressly reserved to the shareholders of AuG in general meeting
under the regulations of AuG.

The appointment of directors to the Board, voting of directors at Board
meetings (including the Supporting votes required to validly pass resolutions
relating to certain matters), the proceedings of the Board and the management
of the day to day affairs of AuG shall be governed and conducted in accordance
with the rules set out in Appendix 2.

Without limitation to the scope and application of Appendix 2 but subject to
Clause 9.4, the Parties shall cause the regulations of AuG to be amended to the
extent necessary to give effect to the foregoing provisions of this Article and
Appendix 2. Y

Notwithstanding the foregoing provisions of this Article, the Parties agree and
95

= (Rx

shall ensure that the shareholders of AuG agree that they will not without
RoG’'s prior approval:

(a) amend the regulations of AuG otherwise than as necessary to give effect
to the foregoing provisions of this Article and Appendix 2;

(b) change the basic nature of the business of AuG;
(c) voluntarily liquidate or wind up AuG; or
(d) merge AuG with any other company.

The Parties agree and shall ensure that the shareholders of AuG agree that
neither the Board nor the shareholders of AuG in general meeting will resolve
or authorise the management of AuG to:

(a) substantially reduce the permanent workforce of AuG;

(b) otherwise than due to force majeure as defined in Article 16, curtail or
suspend operations of a mining enterprise or close that mining
enterprise;

(c) embark on any course of action which may have a material adverse
effect on the socio-economic stability in the region of the Project Area
or on the physical environment of that region; or

(d) establish any reserves or provisions in the financial accounts of AuG or
adopt any other financial management measures which could have a
material adverse effect on the likely level or timing of receipt of Taxes
by RoG from AuG having regard to the terms of this Agreement

without the matter first being discussed with RoG.

Any discussions required pursuant to this Clause shall be carried out in a spirit
of co-operation with due regard to the interest and objectives of the respective
Parties including the shared desire of the Parties to realise the commercial
success of AuG and each mining enterprise operated by AuG in a manner
which benefits the growth and development of the economic and social structure
of Guinea.

Article 10: | Exploration and Services

10.1

GSM, either directly or through CMC, shall progressively fund AuG for
carrying out exploration, evaluation and feasibility study work in or in respect
of the Project Area in accordance with annual Programmes prepared by or
under the supervision of GSM and approved by the Board. It is intended that
AuG will be responsible for all exploration, evaluation and feasibility study
work in any part of the Project Area prior to that part being designated by the
Board as a separate Mining Area.
-14-

10.2 The scope and content of each Programme shall be determined by GSM so long
“as, through CMC, it holds at least 10% of the issued share capital of AuG.
Thereafter the scope and content of each Programme shall be determined by the

Board.

Each Programme shall contain sufficient detail of the activities to’ be

undertaken and the budgeted costs thereof to enable the Board to effectively
evaluate the same.

10.3 Expenditure or exploration made pursuant to the Heads of Agreement prior to
the date of ratification of the Agreement shall be deemed to form part of the
first approved Programme hereunder.

10.4 GSM undertakes that over the 3 years commencing on the date of this
Agreement:

(a)

(b)

Programmes will provide for an aggregate expenditure of at least
US$4.5 million; and

an aggregate amount of US$4.5 million is actually expended by or on
behalf of AuG or made available for expenditure by AuG on
Programmes (of which not less than US$1.0 million is expended in the
first 12 months of that 3 year period).

10.5 GSM's undertakings in Clause 10.4 are subject to GSM's right (exercisable-on
60 days’ notice to RoG) to withdraw from further funding of Programmes at
any time after not less than US$1,.0 million has been expended on Programmes,
where GSM is of the opinion that the results of exploration to the date of
withdrawal do not warrant further expenditure on Project Activities.

10.6 For the purposes of Clauses 10.4 and 10.5:

(a)

(b)

(c)

(d)

GSM will satisfy its undertakings in Clause 10.4 if it makes a total of
US$4.5 million available for expenditure on Programmes within the
abovementioned 3 year period, notwithstanding that by reason of force
majeure (as defined in Article 16) AuG or its consultants and contractors
are prevented from completing the Programmes and from fully
expending US$4.5 million within that 3 year period;

if GSM withdraws from further funding of Project Activities pursuant to
Clause 10.5 or fails to satisfy its undertakings in Clause 10.4, GSM’s
rights, titles, and interest under this Agreement and its then current
shareholding in CMC shall be dealt with in accordance with the Co-
Operation Agreement;

_Subject to paragraph (d) of this Clause, failure by GSM to satisfy its

undertakings in Clause 10.4 shall not create or give rise to any right or
claim in favour of RoG to receive or have awarded monetary
compensation, damages or penalty payments from GSM;

if GSM. fails to cause US$1.0 million to be expended on Programmes,
GSM shall be liable to pay to RoG by way of liquidated damages the
difference between US$1.0 million and the amount actually expended on

Programmes under this Article,

<

10.7 After GSM has funded not less than US$6.0 million of expenditure on
Programmes and Work Plans, further expenditure on Programmes and Work
Plans shall (unless otherwise provided in the Co-operation Agreement or
otherwise agreed between the Investors) be funded by the shareholders pro rata
to their then existing shareholdings (excluding the carried 15% shareholding of
RoG but including any additional equity purchased by RoG under Article 7) and
unless otherwise agreed between the Shareholders shall take the form of

10.8 Funds in excess of US$6.0 million made available by GSM or by shareholders
under this Article to meet expenditures on Programmes shall constitute and be
treated as unsecured, interest free, shareholder loans to AuG, some or all of
which shall, in the event the Board makes a Decision to Mine, be converted to
equity (shares) in AuG (or if the Board So decides, in the capital of new
Company other than AuG). Nothing in this Clause shall affect RoG's carried
15% shareholding and RoG shall without obligation on its Part be issued with
such further shares as are necessary to maintain its carried shareholding at
15%,

10.9 “Gsm undertakes to provide or arrange for provision of applicable Services, so
that Programmes are carried out in a Proper and efficient manner, AS needs be
GSM and CMC Shall enter into a Separate management services agreement with
AuG to give full effect to this undertaking.

10.10 In Providing or arranging Services for Programmes, GSM shall either directly
or through consultants and contractors:

(a) act as agent for AuG, and any contract or transaction entered into in

(b) have access to the Project Area and use of the fixed and moveable
property of AuG (wherever located);

(c) open and ‘Operate (either directly or through CMC) one or more bank
y
accounts in the name of AuG for the Purpose of efficiently managing
and separately recording expenditures on Project Activities:

“(@) second to AuG (either on a full or part time basis) the services of expert
expatriate personnel as deemed appropriate by GSM, provided in each
Case such personnel shall Temain subject to the direction of GSM or
CMC;

(e) invoice AuG (either directly Or through CMC) at monthly intervals for
all costs and expenses properly incurred in provisi i

10.11

10.12

~162

(ii) in order to recover in reasonable measure general overhead and
administrative costs of GSM associated with Services prior to a Decision
to Mine, each invoice may include a charge (separately shown) not
exceeding 8% of the total of other costs and expenses properly included
in that invoice;

( maintain and ‘cause AuG to maintain full and accurate records and
Separate accounts in respect of Services, conforming to internationally
accepted accounting practice consistently applied as will enable AuG to
satisfy its obligations under Applicable Laws and the reporting,
verification and auditing requirements of this Agreement,

Where any Services are performed by an Affiliate of GSM which customarily
offers such services to the public, GSM shall ensure that the charges made by
that Affiliate are at competitive commercial rates and the Services are
performed according to good internationally accepted standards.

For the purposes of satisfying GSM’s undertakings in Clause 10.4 the following
shall constitute quajifying expenditures:

(a) costs and expenses properly invoiced to AuG by GSM or CMC in
accordance with Clause 10.10; and

(b) the following costs incurred by AuG and either paid on AuG's behalf by
GSM or CMC or paid by AuG reimbursed by either of them: (i) costs of
leasing and running an office in Conakry (as required); (ii) costs of
conducting Board meetings (including travel, accommodation and
associated costs of directors in attending those meetings); (iii) costs of
operating and maintaining plant, vehicles, equipment, amenities and
facilities for or in connection with Project Activities; and (iv) salaries,
wages and allowances of AuG employees (other than those of seconded
expatriate personnel who are not placed on the payroll of AuG, which
shall form part of the cost of Services).

4

Article 11: Feasibility Studies and Decision to Mine

11.1

If as a result of exploration and evaluation work in the Exploration Area a gold
or other mineral deposit showing potential for commercial development is
discovered in the Project Area, GSM or the Board (as the case may be) may
determine to carry out a feasibility study in respect of that deposit as part of a
Programme.

Each feasibility study shall have as its purpose a study of the feasibility of
establishing a separate mining enterprise within part of the Project Area and
shall be sufficiently comprehensive and detailed that it may be submitted to a
reputable lending institution for the purpose of financing the development and

Operation of that mining enterprise, including without limitation: «

(a) the location of the deposit and the area of the proposed mining
1.4

11.5

11.6

enterprise;

the nature, shape, size, grade and metallurgical characteristics of the
deposit;

the proposed, develooment (including description of the design,
construction and commissioning activities and timetable, major items of
plant, vehicles and equipment required, rates of production and
processing of ore, nature and extent of treatment to be undertaken and
types and quantities of marketable gold or other mineral products to be
produced and infrastructure services and facilities to be provided or
used);

the likely employment and supply requirements of the proposed mining
enterprise;

the likely physical impact of development and operation of the proposed
mining enterprise on the environment;

a Work Plan for development (including initial capital and working
capital costs);

financial studies setting out anticipated cashflows, revenues, operating
costs, profitability and return on investment (based on projected prices
for gold or other minerals); and

(h) likely sources, types and terms of financing for the mining enterprise.

Each Party and each shareho der of AuG shall be promptly furnished with a
copy of every feasibility stu¢y together with evidence and terms of available
finance relating thereto and shill be entitled to elaboration or verification of any
materiat item which that Party or shareholder reasonably considers inadequately
addressed or inaccurate. GSM undertakes to use its best endeavours to ensure
that the requested elaboration or verification is provided within a reasonable
time.

A Decision to Mine shall be made as soon as practicable (and in any event
within 90 days) after the relevant feasibility study and any information required
under Clause 11.3 has been provided to the Parties and the shareholders.

In the case of the first Decision to Mine, development and operation of the
relevant mining enterprise will be carried out by AuG. In the case of a second
or subsequent Decision to Mine, development and operation of the relevant
mining enterprise will also be carried out by AuG unless the Board forms the
Opinion that timely financing and development of the second or subsequent
mining enterprise will be facilitated by establishing another company separate
from AuG to own the relevant mining enterprise.

The Parties agree that in orde- to obtain appropriate financing for development
of a mining enterprise it may be necessary for shareholders of AuG to do all or
-18 -

any of the following: (i) convert existing shareholders’ loans (whether secured
or unsecured) to equity; (ii) make further subordinated shareholder loans; and
(iii) subscribe for further shares (either ordinary shares or preference shares),
Subject to Clauses 7.3 and 7.4, each Party agrees that to the extent necessary to
obtain financing as referred to in this Clause, the shareholders in AuG shall be
obliged to make the debt to 2quity conversions, make the further subordinated
loans and/or subscribe for tre further shares as is necessary to ensure that
appropriate finance can be obtained to enable timely implementation of the
Decision to Mine.

11.7 ‘Upon the first Decision to Mine, further subordinated loans and further
subscriptions for shares in AuG required for development of the relevant
mining enterprise, shall be made by shareholders pro rata according to their
Tespective percentage shareho.dings in AuG at the date of the Decision to Mine
Provided that RoG’s carried 15% shareholding shall not be subject to this
Clause or counted in determining pro rata shareholder contributions of loans
and subscriptions for shares.

11.8 Without limitation to the provisions of Article 4, where the Board decides to
establish a new Company {c own a second or subsequent mining enterprise
separate from AuG: :

= =

(a) the initial shareholdings in that Company shall be the same as those in
AuG (in terms of the shareholders, their Tespective percentage
Shareholdings and the rights and obligations attaching to their
shareholdings, includirg in the case of RoG a carried 15% shareholding
as described in Clauses 7.3 and 7.4);

(b) the regulations of that Company shall be the same or substantially the
& same as those of AtG as amended to give effect to Article 9 and
Appendix 2; and

(c) provisions to the effect of Article 9 and Appendix 2, shall govern the
Organisation and management of that Company as if reference in Article
9 and Appendix 2 to Project Activities were references to corresponding
activities in or in respect of the relevant Mining Area.

Article 12: Development and Operations

12.1 Forthwith after the first Devision to Mine, the Parties shall cause AuG to take
all steps necessary to:

(a) secure finance appropriate for development of the mining enterprise - for
which purposes the Parties shall cause AuG to grant or provide such
Encumbrances as may reasonably be necessary;

(b) establish the boundaries of the Mining Area - which unless the Parties
otherwise agree shall not contain a greater land area than is necessary to
c encompass all miner<l deposits which on the basis of the relevant
feasibility study may properly be mined as a single mining enterprise

12.2

12.3

12.4

-19-

together with all associated treatment plants, works, facilities and
amenities;

(c) apply for and obtain eny necessary or appropriate Titles and Consents
for the financing, development and operation of the mining enterprise;
and .

(d) have detailed engineer ng studies, environmental impact studies and (if
needs be) marketing investigations carried out as part of the Services in
respect of the mining e1terprise and the Mining Area.

AuG or other applicable Company shall commence physical construction or
enter into binding contracts for physical construction of the mining enterprise
within 12 months of the date >f the relevant Decision to Mine (subject to force
majeure as defined in Article _6),

GSM undertakes to provide »r arrange for provision to AuG and any other
Company of applicable Services so that Work Plans for development and
operation of each mining ente-prise can be carried out in a proper and efficient
manner and the provisions of Clauses 10.10 and 10.11 shall apply as though
references to the Project Arez were to the Mining Area, references to Project
Activities were to development, construction, operation and maintenance
activities in the Mining Area and the reference in paragraph 10.10(e)(ii) to a
maximum 8% charge for recovery of GSM’s general overhead and
administrative costs associated with Services was to a 5% charge.

Where in the case of a second or subsequent Decision to Mine, the Board
decides to establish another Company to own the relevant mining enterprise,
then with effect from the time that other Company is established (or as soon
thereafter as practicable) the Parties shall in accordance with Applicable Laws:

fa) cause AuG to transfer ‘o that other Company all Titles and Consents and
all other property of AuG exclusively referable to the relevant Mining
Area (including without limitation all relevant exploration data,
evaluation results, feasibility studies and primary or supporting
information);

(b) execute such agreemerts and other documents, provide such Consents
and take all other action as may be necessary or convenient to place that
other Company in a position where it can develop and operate the
relevant mining enterprise in the subject Mining Area in accordance with
the relevant provisions of this Agreement and the terms of financing
secured by the Board; and

(c) cause that other Comoany, as part of the development costs” of the
relevant mining enterprise, to reimburse to AuG the costs and expenses
incurred by AuG pursuant to Article 10 in evaluation. and feasibility
study work exclusively referable to the relevant Mining Area.

4

12.5

12.6

12.8

17.9

- 20 -

Upon the transfer or grant (as the case may be) of all necessary or appropriate
Titles and Consents to another Company pursuant to Clause 12.4, the relevant
Mining Area shall for the purposes of this Agreement cease to form part of the
Project Area. AuG shall apply the proceeds, of reimbursement under Clause
12.4 towards further Programmes in respect of the balance of the Project Area
outside the relevant Mining Area.

Development and operation of each mining enterprise shall be carried out in
accordance with:

(a) the applicable provisions of this Agreement, any management services
agreement and any shareholders agreement;

S(b) the terms and conditions of the relevant Titles and Consents;
(c) the terms and conditions of the relevant financing agreements;
(d) _ -Work Plans based on the parameters of the relevant feasibility study;

(e) rehabilitation plans based on the recommendations of the relevant
environment impact study; and

(f) to the extent consistent with the above paragraphs, Applicable Laws.

Without derogating from the requirements of Applicable Laws, each
environmental impact study shall be prepared by independent expert consultants
having due regard to World Bank guidelines and the Guinean "Code de
l'Environnement" current at the time of preparation and in addition to analysing
the potential impact of the proposed mining enterprise on land, air, biological
resources and human settlements, such study shall outline measures which
should be adopted-to mitigate adverse impacts.

Based on the environmental impact study ahd consistent with Applicable Laws
the Company shall adopt and progressively implement a plan for effective
rehabilitation of those parts of each Mining Area disturbed or affected by
operations.

Each Work Plan shall include:

(a) an itemised budget with capital and operating costs separately grouped
and showing separately FG and foreign currency components;

(b) an itemised estimate of cash requirements and expenditures, showing
separately FG and foreign currency components;

(c) details of Project Activities to be carried out;

(d) an itemised estimate of production,
for or ‘during the period covered by that Work Plan.

12.10 In respect of each mining enterprise any mining, processing or treatment of ore
prior to sale or export by the Company shall be conducted in accordance with
such generally accepted international standards as are economically feasible,
and in accordance with -such standards the Parties shall ensure that the
Company undertakes to use all reasonable efforts to optimise the recovery of
minerals from proven reserves and of minerals from the ore provided it is
economically feasible to do so.

12.11 Each mining enterprise shall be operated so as to produce marketable products
which in the case of gold or silver means a gold or silver dore suitable for
tefining into gold or silver bullion and in the case of base metals means a
marketable concentrate.

12.12*The Company shall have the right to export from Guinea all gold and other
products obtained from each mining enterprise-and for these purposes to enter
into refining, marketing and sales contracts with refiners, agents and consumérs
in accordance with generally accepted international business practices, at the
best prices and on the best terms compatible with world market conditions
obtainable in the circumstances then prevailing.

12.13 Any sales commitments to an Affiliate of a Party shall be made only at prices
based on or equivalent to arms length sales and in accordance with such terms
and conditions as would apply if the parties had not been Affiliated.

12.14 No Party or shareholder of the Company and no Affiliate of that Party or
shareholder. shall4be entitled to purchase gold produced by the Company at a
discount from prevailing world market prices or to receive any commission
from the Company in connection with sale of the Company’s gold production.

In the event the Company produces products other than gold dore, no sales
shall be made to an Affiliate of a Party or of a shareholder at a discount where
the products other than gold are intended for consumption by that Affiliate;
showever where that Affiliate is acting as a’sales agent, it shall be entitled to a
selling commission at but no greater than the prevailing market rate so that the
het proceeds of sale received by the Company are not less than those receivable
where the sales agent had not been Affiliated with a Party or shareholder.

412.15 The Company shall not enter into any contract for sale or refining of its
products for a term in excess of 3 years without prior approval of RoG, which
approval shall not be unreasonably withheld or delayed.

12.16 If after the date of this Agreement, a commercial gold or other mineral refinery
or smelter is established ‘in Guinea for processing gold dore or mineral
concentrates to gold bullion or to marketable metal stage, the, Company shall,
consistent with its rights and obligations elsewhere in this Agreement, give bona
fide consideration to processing its gold dore or other mineral products through
= 99 -

such refinery or smelter provided the charges, metal recoveries and services
therefor are economic and competitive.

Article 13: Taxes and Fiscal Matters

13.1

13.2

13.3

Subject to the terms and corditions of this Agreement, the Company shall pay
to RoG and fulfil its Tax liabilities as provided in this Article.

The Company shall not he subject to any Taxes other than as specifically
provided in this Article. Without limitation to the foregoing and for avoidance
of doubt no stamp duties, registration fees, transfer tax or similar imposts shall
be payable -on or in respect of any: (i) issue of shares in the Company; (ii)
transfer of shares or property in the Company between Affiliates or as part of
the restructuring of AuG; (iii) transfer or reimbursement referred to in Clause
12.4 from AuG to an Affiliate; (iv) loan agreements entered into by the
Company; (v) any mortgage, charge or other security interest given by the
Company for financing purposes; and (vi) any other document required for the
purposes of this Agreement.
4
The Company shall pay an =xport tax calculated on the value of all products
derived from a Mining Area and exported from Guinea as follows: :

(a) _.in the case of gold: (i) the value of each ounce of gold in each export
shipment used in computation shall be the 15.00 hours US$ gold fixing
as agreed by members of the London Gold Bullion Market on the 3rd
day following the day of the export shipment as quoted for that day in
the Metal Bulletin; (ii) the export tax per ounce of gold in each export
shipment shall be computed as a percentage of the per ounce value
determined in accordance with paragraph (i) above as follows:

Per Ounce Value of Gold Export Tax Percentage
* less than US$475, 3%
* more than US$475, 5%; and

(iii) the value ranges in paragraph (ii) above shall be subject to
adjustment with effect from each and every anniversary after the date of

this Agreement to take account of general inflation in the United States
of America (as reflected in the consumer price index) over the 12
months preceding eact anniversary date;

(b) in the case of diamonds and minerals other than gold: the export tax
‘shall be fixed by RoG having regard to the levels of royalty or export
tax fixed by other countries in West Africa in which diamond and
corresponding mineral production is being commercially undertaken, but
in no case shall exceec 9% of market value at time of shipment;

(c) export taxes shall be paid: (i) in US$s er such other currency as may be
agreed between RoG znd the Company; (ii) on or before the last day of
13.5

13.7

13.8

==

A the month following each calendar quarter, in respect of export
shipments made in that calendar quarter; and

(d) each payment shall be accompanied by a statement in reasonable detail
showing the basis of computation of export taxes due in respect of
export shipments made in the preceding calendar quarter.

n

In the following provisions of this Agreement, the expression "Goods" includes
all plant, machinery, equipment, vehicles, tools, apparatus, components,
computer and telecommunications equipment and accessories, spare parts,
consumables, materials and sibstances directly required for Project Activities or
related infrastructure and accommodation in accordance with approved
Programmes or approved Work Plans but expressly excludes vehicles for
private domestic use, personal effects of expatriate personnel, foodstuffs and
petroleum products.

Goods imported into Guinea by the Company or by consultants, contractors or
sub-contractors during the period and for the purposes of: (i) exploration; (ii)
construction and commissioning of a mining enterprise of the Company; (iii) the
first 2 years of commercial production of a mining enterprise of the Company;
and (iv) the expansion of a mining enterprise of the Company, shall enjoy the
following exemptions:

(a) those Goods imported for a limited period and due to be re-exported
once exploration, construction or production is completed will enjoy
duty free status under RoG’s temporary admission customs regime;

(b) other imported Goods will be exempt from all import taxes and duties
and like imposts, including RTL.

(c) Goods referred to in paragraph (a) above will, upon re-export, be
exempt from all export taxes and duties and like imposts including RTL.

For the purposes of Clause 13.5 the Parties agree that items included in the
Mining List qualify for exemption from import taxes and duties and like imposts
including RTL. The Mining List will be subject to periodic review and revision
by RoG to ensure the customs exemption regime in respect of the mining
industry in Guinea is operating fairly.

Goods imported into Guinea which do not qualify for exemption under Clause
13.5 shall be subject to customs duties as follows:

(a) 5.6% of value on importation during the first 10 years of commercial
operation of the relevant mining enterprise;

(b) 10% of value on importation after the end of the 10th year of
commercial operation of the relevant mining enterprise. *

Expatriate personnel of or seconded to the Company and of consultants,
13.10

13.11

13.12

13.13

- 24 -

contractors and sub-contractors to the Company shall enjoy exemption from
Taxes on the import of personal effects (including furniture and appliances)
during the first 6 months following commencement of employment in Guinea
and on the re-export of those personal effects following completion of their
employment in Guinea.

Petroleum products required by the Company and its consultants, contractors
and sub-contractors for Project Activities shall be dealt with as follows:

(a) heavy fuel oil used for power generation shall be free of all Taxes for
the duration of this Agreement, unless RoG is able to provide electricity
for such purposes from the public electric grid on competitive terms;

(b) diesel fuel, which RoG shall ensure is- available in adequate quantities
for the duration of this Agreement, shall be calculated and paid for as at
the price ruling in the mining sector in Guinea and the factors used in
such ‘calculation are set out in Part B of Appendix 4 as they may be
adjusted from time to time;

(c) lubricants and other petroleum products readily available in Guinea shall
be sold at preferential prices as set forth in Part C of Appendix 4 as
they may be adjusted from titme to time.

‘All items other than Goods imported into Guinea by or on behalf of the
Company, its employees, consultants, contractors or sub-contractors and not
expressly dealt with in the preceding clauses of this Article, shall be subject to
customs duty or import tax in accordance with Applicable Laws.

The Company shall pay corporate income tax throughout the term of this
Agreement at the rate of 30% on all taxable income received or accrued by the
Company, whether originating from within or without Guinea.

In the case the Company is operating more than one mining enterprise, for
income tax purposes, the operating period shall be deemed to commence on the
date of commencement of commercial operation of the first mining enterprise.

For purposes of calculation of taxable income the rules for computation of
corporate tax ("BIC") set out in the Second Schedule shall apply with the
express exception that the Company shall not be entitled to claim an income tax
deduction for any gold royalties paid to IFC as a consequence of the
restructuring of AuG pursuant to Article 2. Without limitation to the Second
Schedule: .
(a) taxable income shall be calculated by making allowance for accelerated
depreciation on depreciable assets in accordance with the declining
balance method over 5 years from the date of acquisition or completion
of construction; S
13.14

13.15

13.16

13.17

13.18

13.19,

13.20

eS >

(b) losses may be brought forward for a period of up to 5 years; and

(c) an investment allowance of 5% will apply for investments in depreciable
assets made during the year.

The Parties shall ensure that the Company only pays dividends on shares: (i)
out of after tax income; (ii) consistent with any debt repayment obligations
under financing secured for development of a mining enterprise or ‘for
expansion of that mining enterprise; and (iii) after taking into account
expenditure commitments under approved Programmes and approved Work
Plans.

The Company shall withhold and remit to RoG withholding taxes fixed at the
rate of 10% on services provided to the Company as part of or in connection
with Project Activities by persons who do not have a permanent establishment
in Guinea for income tax purposes, (including services involving use of rights
or property) provided that no withholding tax shall apply in respect of Services
directly provided by GSM or CMC in accordance with this Agreement or a
separate management and technical services agreement as contemplated in this
agreement by reason of those Services being provided at cost.

The Company shall withhold and remit income taxes on salaries and wages of
its Guinean employees according to Applicable Laws. In addition, the
Company will in each year set aside and apply towards training of Guinean
employees an amount at least equal to 1.5% of the aggregate of all salaries and
wages of Guinean employees paid in the preceding year. To the extent that this
minimum amount is not fully expended on training in the year of application,
the unexpended balance shall be paid as a training levy or tax. If in any year
the Company expends more than the applicable minimum amount on training,
the excess expenditure shall be deductible for income tax purposes as provided
in the Second Schedule.

Expatriate individuals who are employed by the Company or seconded to the
Company as part of Services or employed by its consultants or contractors to
work in Guinea, shall be subject to an income tax equal to 10% of total salaries
paid for work performed in Guinea. Non cash allowances and benefits, pension
or superannuation payments, social security and health care payments shall be
disregarded for these purposes and exempt from tax.

The policy enunciated in Applicable Laws for provision for reconstitution of the
mining deposit ("PRG") shall be applied in accordance with the Second
Schedule.

The Company shall be subject to a prefectural or local development tax equal to
0.4% of gross sales revenues each year. Such tax shall be paid in. the same
manner and time as the export tax under Clause 13.3.

RoG undertakes that the Company shall be entitled to establish and maintain an
. 4
13.21

- 26 -

external account or accounts and receive into such account or accounts the
following monies:

(a) any equity or capital contribution in foreign exchange made at any time
by the shareholders of the Company;

(b) all credits or loans in foreign currency that may be granted to the
Company from time to time, provided that the Company shall give
notice to the Central Bank of Guinea 6f any credit or loan it intends to
obtain for the purpose of Project Activities and indicating the terms of
such credit or loan arrangement,

«

(c) 75% or such other percentage of the gross proceeds of all sales in
foreign currency of gold, and other minerals produced by the Company
as may be approved by RoG having due regard to the debt financing or
capital investment requirements of a particular mining enterprise of the
Company;

(d) the foreign exchange proceeds from investment of any monies in the
external account or accounts.

The remaining 25% or other agreed percentage of gross proceeds of sales not
payable into the external account or accounts, shall be paid into or maintained
by the Company in a bank account in Guinea (either with the Central Bank of
Guinea or by a bank approved by it) in FG or other lawful currency in Guinea
and applied towards costs, expenses and charges: (i) of or in respect of
Company employees (other than expatriate personnel); and (ii) for or in
connection with goods and services supplied by contractors, consultants and
business enterprises resident in Guinea.

The Parties acknowledge and agree that the external account or accounts shall
be used exclusively for the payment by the Company of the following:

(a) payment of principal, interest and other costs and fees in respect of any
borrowing in foreign currency by the Company for a mining enterprise;

(b) remuneration of expatriate personnel of the Company and any costs,
expenses and charges paid or to be paid in foreign exchange for or in
connection “with Services or to suppliers, consultants or contractors
whose ‘goods or services are reasonably required for the purpose of
Project Activities;

(c) the costs of recovery, export and sale of gold or other minerals (if any)
pursuant to the implementation of a mining enterprise;

(d) payment of any dividend to the shareholders of the Company.

‘ ‘
13.22 RoG hereby confirms and warrants to the Company and to its shareholders that
227s

the Company shall not be required to deduct or withhold any Taxes from any
payment from the external account or accounts of:

(a) any interest or other costs paid in respect of any borrowing by or on
behalf of the Company in foreign currency;

(b) subject to 13.15, arly payments for or in connection with Services or to
consultants and contrectors for supply of goods or services, where such
payments are made in foreign currency; or

AO) any dividends paid to the shareholders of the Company.

13.23 The types and rates of Taxes payable by the Company in accordance with this
Article shall remain fixed for the duration of this Agreement unless the Parties
otherwise agree. No new or additional Taxes shall be imposed on the Company
in respect of any mining enterprise established by it in a Mining Area in
accordance with this Agreement.

Article 14: Facilitation of Enterprise and Promotion of National Interest

14.1 In addition to the provisions of Titles and Consents as provided in Article 8,
RoG undertakes with the other Parties and with the Company that:

(a) no part of the right cr interest of the Company in or in respect of the
Project Area or a M-ning Area shall be expropriated by RoG without
Prompt payment of fair and reasonable compensation therefor in such
amount or awards as shall be determined by agreement or by award by
arbitration as providec in this Agreement;

(b) except as provided for in Article 7 in respect of RoG’s right to purchase

< additional equity, the shareholders of the Company shall not be
compelled by Appliczble Laws to cede any right or interest they may
have in or in respect of the capital of the Company and any mining
enterprise of the Company to any other person whether wholly or in
-part;

(c) in order to secure the repayment of the Company’s obligations to any
external financier, the Company may mortgage or charge to such
external financier any and all of the Company's rights and interests in
the Titles and its assets and undertaking;

(d) the Company and its agents, consultants and contractors shall have
access to and use of all geological and other information held by RoG
and relating to the Project Area, including past exploration and mining
reports and results;

(e) the Company and its agents, consultants and contractois shall have the
right: (i) subject to Applicable Laws and generally applicable
international treaties ind conventions, to fly over the territory of the

14.2

14.3

14.4

14.5

= 28 -

Republic of Guinea and to fly in and out of Guinean territory using
chartered or privately owned aircraft and to use any recognised airstrip
in Guinea and to lard aircraft anywhere in the Project Area; (ii) in case
of emergency, to .fly personnel out of Guinea without interference or
delay;

(p to the extent necessary for Project Activities or Services the Company,
its agents, consultants and contractors may construct, install or obtain,
Or gain access and may operate or use within any part of the Project
Area: (i) communications systems in accordance with applicable
regulations (including without limitation, VHF, CB radios, satellite
communications networks and other telecommunications equipment); (ii)
adequate supplies or sources of power, water and construction materials
such as sand, gravel and stone; “(iii) pipelines, power lines, roads,
airstrips and other infrastructure facilities; and (iv) housing and
accommodation and 1ealth, education and social amenities, ‘

RoG shall do everything within its power to ensure that the Company has access
to and use of relevant public infrastructure facilities and services on no less
favourable terms than those generally applicable in the mining sector. Where
the Company has access and use of public infrastructure facilities (such as the
Siguiri airport), it may to tie extent that it deems necessary or appropriate, at
its own cost and as part of approved Programmes or Work Plans upgrade,
repair and maintain such facilities and expenditure so incurred shall be treated
as expenditure on Project Activities.

Infrastructure facilities cons-ructed or installed in any part of the Project Area
by or on behalf of the Company: (i) will be constructed to the capacity and
standards which meet but do not exceed the needs of the Company unless
otherwise agreed with Ro; (ii) will be repaired and maintained by the
Company as part of Project Activities: (iii) subject to the Company and its
agents, consultants and contractors having priority, will in the case of roads
outside restrictive areas, be available for public use free of charge.

RoG agrees that the Company and its consultants and contractors will be free to
Tecruit and employ or use the services of expatriate personnel in Guinea to
carryout Project Activities as they deem reasonably necessary. In respect of
such ‘expatriate personnel and their families and personal effects, RoG
undertakes to facilitate their entry, residence and working in and passage from
Guinea through the issue of necessary visas and work permits, customs and

taxation clearances and the like as required under this Agreement or Applicable
Laws.

RoG confirms that it will no adopt any policy measures which could reasonably
be construed as discriminatory towards such expatriate personnel.

GSM and CMC shall use their best endeavours to ensure that? (i) the Company
does not recruit or employ expatriate personnel who are citizens of a country
hostile to the Republic of Guinea; and (ii) expatriate personnel employed by the
29

Company do not engage in ary activities which could undermine the national
security or the public peace of Guinea.

14.6 The Parties shall ensure that the Company adopts and implements the following
policies in relation to employment of Guinean nationals in Project Activities and
in procurement of goods and services for the purposes of Project Activities:

(a) the Company shall employ Guinean nationals to the maximum extent
practicable consistent with efficient operations;

(b) the Company shall not be restricted in its assignment or discharge of
personnel; provided that subject to the foregoing requirements the terms
and conditions of suci assignment and discharge or disciplining of
Guinean personnel shall be carried out in compliance with Applicable
Laws;

(c) the Company shall see< to provide direct Guinean participation in the

‘ management of the Corapany after thé exploration phase and to this end
CMC undertakes to use its best endeavours to have the Company recruit
and employ a suitably qualified Guinean national as its director or
manager of mining within 5 years of commencement of commercial
aperations of the Compiny’s first mining enterprise;

(d) the Company shall in:roduce and conduct a comprehensive training
program for Guinean personnel in Guinea in order to meet the
requirement for variou; classifications of full time employment for its
mining enterprise within the shortest practicable period of commencing
development of that mining enterprise and shall also conduct a
programme to acquaint all expatriate employees and contractors with the
relevant laws and customs of Guinea;

(e) the Company shall at all times provide equal treatment, facilities and
opportunities among employees in the same job classification with
Tespect to salaries, facilities and opportunities within the mining sector
regardless of nationality;

(3) if the Company establishes a mining enterprise it shall furnish such free
medical care and attention to all its employees as is reasonable and shall
establish, staff and maintain a dispensary or clinic which shall be
reasonably adequate under the circumstances;

(g) the Company shall make maximum use of Guinean sub-contractors
where goods or services available from them are competitive as regards

price, continuity of supply, timing and quality of workmanship with
those obtainable elsewhere;

(h) the Company shall not be obliged to engage the services of local sub-
contractors unless the sub-contractors are technically or appropriately
skilled or otherwise cavable of carrying out the work in a satisfactory
manner;

i)

@)

=30 =

after the first Decision to Mine, the Company shall appoint for such
period as is reasonably necessary, a number of its staff to: (i) identify
goods or services required for Project Activities which can be provided
by Guinean nationals or local businesses; and (ii) advise Guinean
nationals desirous of providing those goods or services or establishing
such businesses of those opportunities and the requirements of the
Company; and

the Company shall, to the extent the same does not interfere with the
proper and timely per-ormance of Project Activities, provide advice to
groups of local miners in the Project Area in basic small scale, non-
mechanical gold minirg techniques, specifically shallow, alluvial gold
mining operations.

14.7 RoG shall assist the Company in arrangements for any necessary resettlement of
local inhabitants whose resettiement from any part of the Project Area or a
Mining Area is necessary and the Company shall pay for the resettlement and
give reasonable compensaticn for any dwelling, privately owned lands
(including such landownership based on any Guinean customs or customary
aws, generally or locally applicable) or othér improvements (such as crops or
plantations) in existence on ary such parts which are taken or damaged by the
Company in connection with Froject Activities.

Article 15: Reports and Data

15.1 In addition to the matters refzrred to in Clause 9.15 the Investor agrees with
RoG that the Company shall:

(a)

(©)

in respect of exploration in the Project Area, furnish the Minister not
later than 60 days after 30 June and 3! December in each Fiscal Year
with a report of th2 exploration activities undertaken during the
preceding 6 months ending 30 June or 31 December (as the case
requires) and the results obtained, accompanied by: (i) copies of any
geological or geophysical maps of any part of the Project Area prepared
by the Company or on its behalf by consultants or contractors as part of
services; (ii) copies o- maps indicating all places in the Project Area
where drilling or trenching has occurred or exploratory pits sunk in the
relevant 6 months period; (iii) copies of logs of all drill holes, pits and
trenches and of assay results of any analytical mineral samples recovered
from them;

forthwith notify the M_nister of: (i) any significant discovery of gold or
other mineralisation in the Project Area which shows potential for
economic development, (ii) any other significant event or occurrence
directly or indirectly affecting the conduct of Project Activities;

prior to commencement of development of a mining, enterprise: (i)
furnish the Minister with a copy of the feasibility study and
environmental impact study and details- the financing arrangements on

15.2

15.3

15.4

-31-

which the relevant Decision to Mine is based; (ii) and provide the
Minister with a proposed construction schedule in respect of that mining
enterprise; and (iii) keep the Minister informed of the progress of
construction;

(d) during commercial operation of a mining enterprise furnish the Minister
within 30 days after each calendar quarter with operating reports
containing: (i) a desc-iption of Project Activities carried out in the
quarter and operating statistics for the quarter; (ii) a summary of gold
and other mineral products exported and sold during the quarter; and
(iii) profit and loss and net cashflow statements for the quarter;

(e) furnish RoG as and when required with such other reports and other
information required under the conditions of any Titles or any applicable
Consents or Applicable Laws.

Except as otherwise provided in Clause 15.3, RoG shall have title to all data
and reports submitted by the Company to the Minister or RoG pursuant to the
provisions of Clause 15.1. Such data and reports will be treated as strictly
confidential by RoG to the exient that the Company shall so request, provided,
that data belonging to the putlic domain (because of having been published in
generally accessible literature or of their mainly scientific rather than
commercial value, such as general geological and geophysical data) and data
which have been published pursuant to Applicable Laws or laws of a foreign
country in which a shareholde> may be domiciled (such as the annual report of
public companies) shall not be subject to the foregoing restrictions. The term
"data" as used in this Clause shall include (without limitations) any and all
documents, maps, plans, worksheets and other technical data and information,
as well as data and informatior concerning financial and commercial matters.

In respect of data relating soley to areas relinquished by the Company from the
Project Area pursuant to Article 8, the foregoing restrictions shall cease to
apply as from the date of relirquishment of such areas. In addition, where this
Agreement has been terminate1 pursuant to Article 6, the foregoing restrictions
shall cease to apply.

Notwithstanding Clause 15.2, exclusive know-how of the Company, its
consultants, contractors or Af-iliates contained in data or reports submitted by
the Company to the Minister or RoG pursuant to the provisions of Clause 9.2
or 15.1 and which shall have been identified as such by the Company, shall
gnly be used by RoG in relaion to the administration of this Agreement and
shall not be disclosed by RoG to third parties, without the prior consent of the
Company. Such ‘exclusive know-how as long as it remains exclusive know-how
of the Company, its consultants, contractors or Affiliates (as the case may be)
remains the sole property o- the Company, its consultants, contractors or
Affiliates (as the case may be)

RoG shall at its own cost have the right at all reasonable times to have access to
and to audit or verify the concext of the Company’s commercial, technical and
-32-

financial records, either by RoS officials or independent auditors or advisers,

Article 16: Force Majeure

16.1

16.2

16.3

Sor the purposes of this Agreement “force majeure" means any event or
circumstance beyond the reasonable control of a Party or the Company and
Occurring or arising without ts fault or negligence which prevents or delays
performance by that Party or the Company of its obligations hereunder,
including without restriction (i) war, sabotage, riot, insurrection, civil
commotion, national emergency (whether in fact or law), martial law, fire,
flood, cyclone, earthquake, kandslide, explosion, strike, lockout, boycott or
other labour difficulties, epdemic or quarantine; (ii) inability to obtain,
breakdown of or damage to :ssential plant, facilities, equipment or supplies;
(iii) loss, breakdown or shortage of necessary transport; (iv) restriction,
restraint, prohibition, exprofriation or embatgo by legislation, regulation,
decree or other legally enforceable order of any government or governmental or
other competent authority; (v) refusal, non-grant, revocation, cancellation or
Suspension of any necessary Consent or the non-execution, non-entry into force
or termination of any necessary agreement; or (vi) delay or failure to act on the
part of any person (other thar the Party affected) involved in the restructuring
of AuG.

Any failure by a Party or by the Company to carry out any of its obligations
under this Agreénient shall not be deemed «a breach of contract or default if
Such failure is caused by force Majeure, that Party or the Company having
taken all appropriate precaution, due care and reasonable alternative measures
with the objectives of avoiding such failure and of carrying out its obligations
under this Agreement. If ary activity is delayed, curtailed or prevented by
force majeure, then anything i1 this Agreement to the contrary notwithstanding,
the time for carrying out the activity thereby affected and the term of this
Agreement specified in Article 6 shall each be extended for-a period equal to
the total of the periods during which such causes or their effects were operative,
and for such further periods, if any, as shall be necessary to make good the
time lost as a result of such fo-ce majeure.

Where a Party or the Compary is affected by force majeure in performance of
its obligations, it shall as soor, as practicable notify each Party which is not so
affected and if applicable the Company thereof, stating the cause and the Parties
Shall endeavour to do all reasonable acts and things within their power to
Temove such cause, provided, that a Party shall not be obligated to resolve or
terminate any disagreement with third Parties, including labour disputes, except
under conditions acceptable 0 it or pursuant to the final decision of any
arbitral, judicial or Statutory agencies having jurisdiction to finally resolve the
disagreement. As to labour disputes, the Company may request RoG to co-
Operate in a joint endeavour to alleviate any conflict which may arise.

- 33 -

Article 17; General

17.1

17.2

17.3

17.4

17.5

This Agreement is governec by and shall be construed in accordance with the
laws of the Republic of Guirea. RoG declares that this Agreement is authorised
under and conforms to Applicable Laws in force at the date hereof.

“It is expressly agreed that this Agreement ‘shall govern the relationships of the

Parties in respect of the subject matter hereof for the duration of this Agreement
and in the event of any incc nsistency between the terms of this Agreement and
Applicable Laws, the terms of this Agreement shall favour to the extent of that
inconsistency.

Any dispute or difference between the Parties concerning the construction or
Operation of this Agreemen: or the rights or obligation of a Party hereunder
shall, except where a procedure for resolution of such dispute or difference is
expressly provided elsewhere in this Agreement, or the Parties otherwise agree
in respect of a particular dispute or difference, be submitted to the jurisdiction
of the International Centre for Settlement of Investment Disputes for settlement
by conciliation or arbitration

Any arbitral award made in respect of a dispute or difference submitted to
arbitration pursuant to Clause 17.2 shall be final and binding upon the Parties
and judgement thereon may be entered in any court of competent jurisdiction or
application made to such court for judicial acceptance and an order for
enforcement of that award.

If a dispute or difference is submitted to arbitration pursuant to Clause 17.2, the
Parties shall, during the period of such arbitral proceedings and pending .the
making of the arbitral award, continue to perform their respective obligations
under this Agreement so far as circumstances will allow without prejudice to a
final adjustment in accordance with that arbitral award.

Any notice, advice, report, request, confirmation, approval, offer, acceptance,
direction, Consent required or permitted or authorised under this Agreement
("notice") shall be in writing and:

(a) must be legible and addressed as set out below:

(i) if to RoG: The Minister for Natural Resources, Energy and
the Environment

Address: BP 295 Conakry
Republic of Guinea

Attention: The Minister
Telex: (0995) 22350 MINGEO GE
- 34-
(ii) if to GSM
or to CMC C/- Golden Shamrock Mines Limited
Address: 4th Floor, 15 Queen Street

Melbourne 3000
Victoria, Australia

Attention: Legal & Commercial Department
co Facsimile: 61 3 629 7274
Telex: AA 154899 GSMLTD

or to any other add-ess specified by a Party to the sender by written

notice;
(b) must be signed by a director, manager or secretary of the sender;
(c) in the case of a telex, must be Stated or purport to be sent under the

signature of a directcr, manager or secretary of the sender;

(d) is deemed to be duly given by the sender and received by or served on
the addressee:

(i) if by delivery in person, when delivered to the addressee;
(ii) if by post, when received by the addressee;

(iii) if by telex, 01 receipt by the sender of the answerback code of
the addressee; or

(iv) if by facsimile transmission, when received by the addressee,

but if the delivery o1 receipt is on a day which is not a business day at

* the place of the adcressee or is after 4.00pm (addressee’s time) it is
deemed to be duly given on the next business day at the place of the
addressee; and

(e) can be relied on by the recipient and the recipient will not be liable to
any other person for any consequences of that reliance if the recipient
believes it to be genuine, correct and duly authorised by the sender,

17.6 Waiver of ‘any breach or p-ovision of, or any default under, this Agreement
must be in writing and signed by the Party granting the waiver. A breach of,
or default under, this Agreement is not waived by any failure or delay in
exercising any provision of this Agreement. A failure or delay in exercising or
the partial exercise of any Frovision of this Agreement is not a waiver of that
provision.

17.7 *A variation of any term of this Agreement must be in writing and signed by the
Parties. It is explicitly agreed that the Schedules and Appendices hereto mav be

=a5-

amended from time to time by the written agreement of the Parties without
requiring formal ratification ‘n accordance with Applicable Laws.

17.8 This Agreement Supersedes all previous agreements, negotiations and
understandings with, respect to its subject matter including, without limitation,
the Heads of Agreement and the existing Convention.

17.9 Each Party shall Pay its own costs and expenses (including legal expenses) in
respect of or in connection with the Preparation and execution of this
Agreement and the documents executed under this Agreement (including any
document resulting from the restructuring of AuG).

«

17.10 In entering into this Agreement the Parties recognise that it is impracticable to
make provision for every contingency which may arise in the course ‘of
Operation of this Agreement and if unfairness to either Party is disclosed or
Teasonably anticipated due to some event or change in circumstances beyond the
teasonable control of that Farty, the Parties shall, upon request of either of
them, forthwith consult in good faith with a view to removing the cause or
ameliorating the effects of such unfairness Provided that failure of the Parties to
agree to remove the cause or ameliorate the effects of such unfairness shall not
constitute a dispute or difference for the purposes of Clause 17.2.

17.11 Each Party shall do any thing and execute all documents reasonably required by
the other Party to give effect to the transactions contemplated by this
Agreement.

17.12 This Agreement may be executed in several counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement.

17.13sThis Agreement is drafted and signed in “both French and English language
versions. Each notice under this Agreement shall be in both French and
English. 3

In the event of any inconsis ency between the French and English versions of
this Agreement or any notice, the French version shall prevail to the extent of
that inconsistency.

- 36 -

IN WITNESS WHEREOF the Paries have entered into this Agreement on the day
and year first herein before written.

DULY SIGNED for THE REPUBLIC

OF GUINEA by the Minister for Planning
and Finance His Excellency, Mr Soriba Kaba;
and the Minister for National Resourzes,
Energy and the Environment, His Excellency,
Dr Totimany Dakoun Sakho

DULY SIGNED for and on behalf of
GOLDEN SHAMROCK MINES LIMITED
by its duly authorised representative in

the presence of: =~

Neteet rd
Witness

DULY:SIGNED for and on behalf cf ) Owe "
CHEVANING MINING COMPANY LIMITED ) SA oie Ree ois
by its duly authorised representative James ZA) Signature

Edward Askew in the presence of; C2 fe

FIRST SCHEDULE

Description of Project Area

Project Area means an atea of 8384 km? referred to in the letter of the Minister to AuG
dated 11th November 1992 and the AuG title description of 21 June 1988 as modified
(copies of which comprise Annex "A" hereto) being the area described by the Coordinates
set out in annexes to that letter.

Description of Concession

By this Agreement the Concession means the concession described in Article 12 of
the existing Convention de Base other than Clauses (f) and (g) thereof (a copy of
which Article comprises Annex "B" hereto) which confers exclusive and irrevocable
rights on AuG to explore for and exploit deposits of gold, silver, diamonds and other
associated minerals in an area which in this Agreement is defined as the Project
Area, subject to 2 and 3 below.

The area subject to the Concession (i.e. the Project Area) at the date of this
Agreement is a single area of 8384 km*. Over the period of 3 years from the date of
this Agreement, AuG has the exclusive rights to explore for and mine gold, silver,
diamonds and other associated minerals in that Project Area of 8384 km?. By the
end of that 3 year period AuG must select and delineate not more than 5 separate
sub-areas or blocks within that Project Area. Each block must be of a minimum size
of not less than 250 km?, . The aggregate area covered by the blocks must not exceed
1500 km?. It is permissible to select and delineate any number of blocks between |
and 5 provided the aggregate area does not exceed 1500 km?. The block or blocks
so selected and delineated shall, at the expiration of the above 3 year period, become
the Project Area in respect of which AuG has exclusive exploration and mining
rights for the duration of this Agreement and any extension of this Agreement in
accordance with Article 6. These parts of the 8384 km? Project Area as it exists at
the date of this Agreement which are not selected and delineated as a block or blocks
for inclusion in the 1500 km? Project Area, shall revert to the public domain.
4

Once the selection and delineation of the blocks has been effected in accordance with
2 above, no further or subsequent reduction of the Project Area (i.e. retrocession)
shall be required under the Mining Code, so unless AuG otherwise requests the grant
of substitute or replacement Titles the Concession shall Operate with full force and
effect, in respect of those blocks in accordance with the provisions of this Agreement.

For good order it is acknowledged that AuG was granted a mining permit in respect
of a 335 km? block within the Project Area for a 10-year period commencing 24
September 1986 (a copy of this mining permit comprises Annex "C" hereto). By the
end of the 3 years after the date of this Agreement AuG shall decide whether or not
to count the area of this mining permit as a’block for the purposes of 2 above. If
AuG does decide to retain the mining permit as a block, the mining permit itself
shall be treated as part of the Concession and its duration shall be extended to a
period or periods ecual to then unexpired balance of the term of this Agreement or
any extension of that Agreement in accordance with Article 6 and any references in
. « (it)
- that mining permit to the existing Convention de Base shall be reated as
2 to this Agreement

Annex

"MINISTERE DES RESSOURCES vonakry."e@ | J NOV. 1992
NATURELLES, DES ENERGIES
ET DE L'ENVIRONNEMENT

AIOE v0

A MONSIEUR LE DIRECTEUR GENERAL
‘ONS ee DE LA SOCIETE AURIFERE DE GUINEE

Le Mourisire

OGJET
(A u G)

Monsieur le Directeur Général,

Jat accusé réception de vo:re lettre n*221/DG/AuG/SIG/92 en date du 24 juin 1992
relative aux limites des cor cessions minteres entre la SOCIETE AURIFERE DE

GUINEE (AuG) et la SOCIETE MINIERE DE DINGUIRAYE (SMD). Je vous en
remercie.

En réponse, j'ai (honneur dé vous informer que le chevauchement des deux permis
résulte d'une délimitation @ l'€poque des Superficies optionnelles de recherche sur ta
base des frontieres adminisiratives des Régions de Siguiri et Dinguiraye devenues

Préfectures.

Compte tenu de l'importance des investissements déja réalisés par ta SMD dans les
« avaux de recherches sur le site de LERO, nos avons jugé équitable de maintenir
Cette zone dans la voncessicn de cette Société (SMD).

Ps
————
Aunlére Guinée
Coucres Snive tees 4 7,
Seiten VER

a

En conséquence, les limites de votre concession sont définies désormais par les

coordonnees géographiques ciratnerées, soit une superficie totale de 8.384 Km
2

Cette superficie Sera réduite pcr le Systeme de Iq rétrocession, @ 1.500 Km*

conformément aur dispositions visées 4 Varticle 12 alinéa (f de votre Convention.

En vous souhattant bonne réception, recevez, Monsieur le Directeur Général,

mes salutations distinguées.-

DR. TOUMANY DAKOUN SAKHO
SS HANY DAKOUN SAKHO

COPIE : Directeur Général Adjowt
eee ;
Le territoire dont la
et est entiérement ins
préfecture de Siguiri.

Pour rappel, la superficie 4
Cartes au 1/200.000e (fevil
Siguiri, Kankan et Dinguiray

Limites

A partir du point, frontiére entre Guinée et Mali situé sur
routier Se oee i-Bamako 4 Kourémalé, la limite suit -cette
frontiére en direction. Sud d'abord, Est ensuite jusqu'a
situé a1 km de la berge rive droite du fleuve Niger

De 14, en direction Sud-Quest d'abord, Quest ensuite « 4 =
fin selon la courbe située constamment a lkm de la
droite du fleuve Niger, jusqu'd sa rencontre avec
de 11°20' Nord.

De la, en direction Ouest suivant la latitude de 11°20'
Jusqu'a sa rencontre avec la longitude de 9°30' Quest.

De la, vers le Nord suivant la
Sa rencontre avec la latitude
i

De la, vers l'Quest suivant
Sa,rencontre avec la longitude

De lad, vers 1
sa rencontre

tude de 9°49!
22' Nord.

d suivant 1
la latitude

a

» oO
rl
n0
"

de

De oe

Suivant la latitude de

9° 58°45" Ouest, - 1 _ aan

De la,

vers le

point de Ss entre Ia lot fede de #1730! Nord “de Va
longitude (0°

De fe vers /e Nord- Ouest u4sguau pont de rimncontre entre Ia
latitude de 1/*4C' Alord de la long: tude 10°03 Quest
ETE AURIFERE D :

qe

De le vers 1 Est survent Ja latitude de 11° 40" Nord
. rencontre aver Je fongrtude de 10° OO Quveit

puigvee <4 A ”

De la vert le tlord <u vant Ja lony tude ce 10°00 Owes?
yaigua go vénAcontre avec 1a latitude da /1°49 30" Nord

; Saciten'?
De la, vers L‘Est suivant la latitude de 47 30 Nord jusqu'a
sa rencontre avec la longitude de 9°57" Ouest.

De la, vers le Sud suivant la longitude de 9°57' Ouest jusqu'a
sa rencontre avec la latitude de 11°45" Nord,

De la, vers 1’ Est suivant la latitude de 11°45‘ Nord jusqu'a
sa rencontre avec la longitude de 9°50' Ouest.
«

De la, vers le Nord stivant la longitude de 9°50' Ouest juede re
sa rencontre avec la latitude de 11°51’ Nord.

De la, vers l'Est suivant la latitude de 11°51' Nord jusqu'a
sa rencontre avec la longitude de 9°40‘ Ouest. —

De la, vers le Nord s.ivant la longitude de 9°40' Ouest jusqu'a
sa rencontre avec la latitude de 11°52' Nord.

De 1a, vers 'lé Nord-Est jusqu'au point de rencontre entre la
latitude de 12°00' Nord de la longitude de 9°30' Ouest.

De la, vers l'Est suivant la latitude de 12°00’ Nord jusqu'a sa
rencontre avec la loncitude de 9°20' Ouest.

De 14, vers le Nord s.ivant la longitude de 9°20' Ouest jusqu'i4
sa rencontre avec la latitude de 12°04’ Nord.

De 14, vers l'Est suivant la latitude de 12°04' Nord jusqu'a sa
rencontre avec la frortiére Guinée-Mali.

De lad, vers le Sud-Est suivant la frontiére Guinée-: oMali jusqu'as
‘point frontiére sur l'axe routier Siguiri-Bamako A Kourémalé.

Superficie concernée :

La superficie du territoire ainsi défini, mesurée sur les cartes
au 1/200.000e (feuilles Bamako-Ouest, Faraba, Sirakoro, Siguiri
et Dinguiraye), s'éléye a 8.890 kilométres carrés soit 50% du
territoire de la concession originelle.

Koron, le 21 Juin 1988

Concession

at I. CONCESSION ET TITRES MINIERS
EEE MINERS

Article 12

ry) Dans les trente (30) fours qui ruivront I'enwée en vigueur de ja
présente Convention, la République de Guinée octréiera a la Société une
Concession miniére exclusive e¢ irrévocable pour les bisements gor,
Pargent, de diamant et autres minéraux associés existant sur je
territoire de la Préfécture de Siguiri délinie et délimitée par ses
Coordonnées géographiques feportées mx une carte a échelle de
1/200,000 selon annexe 6 de la présente Convention. Cette désignation
formera une partie Intégrale dy “document de titre et de permis

+ Pexploitation* émis en Taveur de la Société.

exclusl{ de peocéder & Pextraction, au drainage, ay transport, a la
transformation, A la vente de Tor, de Margent, du diamant et dex
mingraux assoclés. La Société aura aussi le droit dacquérir ou de
construire toutes usines, Installations, matérie! €t machines y ayant
tralt, de les exploiter et de Prendre toutes mesures i cet égard oy
autrement quelle jugera nécessaire en vue Pune bonne exploitation de Ja
concession.

Cc) Cette concession est accocdée libre de toutes redevances et
charges sans exception,

3) St des biens mis en valeur, tels que terrains, immeubles, bois ou
autres matériaux, voles feaux cu autres infrastructures sont situcs dans
le périmetre Pexploitation, la Société devra indemniser les peopriétaires
cont, aux textes et reglemenss en vigueur en matiere de droit
Civil, Le Gouvernement fera tout €n ton pouvoir pour que la Société n'ait
pas & payer plus que la valeur marchande des équipements ou immeubles

question.

3) A Kintéei
la Société, au fur et & mesure des besoins de celle-<ci, les titres mitiens
Pour lui permettre de mener a Aig “OHe
Que possible des gisements
aSsocies.

= ssn 2 5 es

REPUBLIQUE DB GUINEE

TMISTERE OBS RESSOUR
ENERGIE ET ENVIRONNEMENT

anation de la Jeuri¢me Aépudli

lois et Réglemente en vigueur au 3
Vu l'Ordonnance n° 321/PRG/85
Gouvernement de la Deuxiéze Répud
l'Ordonnance n° CO7/PRG/86
Minietére des Ressources Nature!
de Base du

OO9/PRG/84 du 18 A

vu la
et c
du 25

rventi

ation d'une super

est accordé 3 ia

permia constitue le
Mintére d'une superfict
4 ga Convention de baee.

Le plan du perats
L 200.000 dont

suivantes

wewne

La Société patera let giroitse d'enregictrement et de
a la législaticn en vigjeur.

La Société Mixte S.A.G. s' engage
¢e l'art et conforméaent 4 la légis

Lungonke

oro vxwra

Le présent
eoumia sur
i} tertes

x komo

o

‘ap

SECOND SCHEDULE

Rules for Computation of Income Tax
Pursuant to Article 13

"year" means (A) the calendar year or part thereof during which the Company shall
first become liable for income taxes herein provided, (B) each subsequent full
calendar year from January 1 to December 31, inclusive during the term of this
Agreement and (C) the calendar year or part thereof in which this Agreement shall
terminate.

"Products means all ores, minerals, concentrates, precipitates and metals mined and
produced and other material derived therefrom after deducting any quantities thereof

which are lost, discarded, destroyed or used in research, mining, processing or
transportation.

"Operating Expenses" in any year means the amount deductible from income of all
expenses attributable to the Project Activities in such year. Operating expenses shall
include, inter alia, the following types of expenses:

(a) Expenses in respect of material, supplies, equipment and utilities.
(b) Expenses for contracted services on behalf of the Project Activities.

(c) Expenses for premiums for insurance (foreign and domestic) on physical
assets, inventories and for premiums against business and operational
interruptions, to the extent that such premiums are paid to un-Affiliated
Parties.

(d) Expenses in respect of damage or losses not compensated for by insurance or
otherwise.

(e) Expenses for royalties, interest and other payments including those to
Affiliates for patents, designs, technical information and services within
reasonable limit.

(f) Expenses in respect to losses resulting from obsolescence, theft or destruction
of inventory. o
1
(g) Expenses for rentals such as, for example, those charged for equipment,
plant, Jand and buildings.

(h) Expenses for all Taxes (including without limitation, lump sum and
withholding payments with respect to employees’ remuneration paid by the
Company and any other levies paid pursuant to this Agreement, except
income tax (BIC).

(i) Expenses for treating, smelting and other processing expenses.
(ii)
(i) Expenses for handling, loading, storing, transporting and shipping.
(k) Expenses for repairs end maintenance.
(l) Expenses for commissions and discounts.

(m) Expenses for deductions permitted by paragraph 4 through 12 below and
other expenses related’ to the Project Activities.

"Depreciation" in any year means the deduction from income of an amount in
respect of depreciable assets on a declining balance basis computed over a 5 year
period (that is 40% in year |; 24% in year 2; 14% in year 3; 11% in year 4 and
11% in year 5).

“Depreciable assets include, by way of example, buildings, plant, machinery,
equipment, dredges, vehicles used in connection with Project Activities, roads,
bridges, power lines, pipelires, employee housing and employee health, education
and welfare facilities and their respective equipment, construction in progress and
other tangible assets deprecia le under generally accepted accounting principles, plus
any things made available ty the Company for public purposes, such as, among
others, roads, schools and clitics and their respective equipment.

"Investment Allowance" in any year means 5% of its total investment by the
Company in depreciable assets in that year.

“Amortisation" in any year means the deduction from income of an amount in
respect of amortisable assets computed on a declining balance basis over a 5 year
period as per paragraph 4 above in respect of depreciations.

Amortisable asset¢' include, by way of example, (A) patents, franchises, concessions,
licences, leasehold interest and other intangible assets amortisable under generally
accepted accounting principles and (B) all expenses incurred and capitalised prior to
commencement of any phase of Project Activities in question, including exploration,
development, construction, employee training and education and all other tax
deductions allowed under this Agreement or permitted under Applicable Laws.

*Preproduction expenses" previously expended and capitalised and directly related to
Project Activities may be consolidated into the account of the Company as a tax
deductible item by way of amortisation. These preproduction expenses must be
audited and approved by RoG.

"Selling, general and admiristrative expenses" in any year are deductible from
income and include but are, not limited to management expenses, compensation fees
for services rendered abroad. executive salaries, communication expenses, dues and
subscriptions, selling expenses, public relations, office expenses, marketing expenses
(but not unrelated product research), legal and auditing expenses, general overhead
expenses, including reasonab'e charges of Affiliates to be allocated to the Guinean
operations to the extent that ‘hese charges represent actual cost of services provided
in such year.
10.

*

(iii)

The following items shall also be included in selling, general and administrative
expenses of the Company:

(a) Wages, salaries and other compensation, including employee remuneration,
of personnel employed or engaged by the Company and any of the Affiliates
of the Company who are assigned to the Project Activities on a temporary,
part-time or permanent basis. Employee benefits paid by the Company
include payment in respect of sickness, disability, termination, pensions,
savings plans, incen:ives, training and other education programmes provided
they are not categorised as a fringe benefit.

(b) All necessary facilities provided in the Project Area or in the neighbourhood
* thereof for employees including but not limited to facilities for housing,
sustenance, recreation and transport.

(c) Administrative overhead charges for product research, market development
and technical services of personnel employed or engaged by any of the
Affiliates of the Conpany, who are not assigned to the Company but who
render such services for the benefit of the’ Project Activities.

(d) All necessary travel expenses incurred in connection with Project Activities in
Guinea and to and from Guinea and other countries. In case such personnel
are assigned to the Project Activities, such travel expenses shall include
reasonable relocation expenses of them and their dependants to and from
Guinea and their country of residence.

(e) Charges for laboratory and technical services rendered to the Company by
any of its Affiliates and/or contractors. Such charges shall consist of the cost
of such services ard shall be limited to not more than the cost an un-
Affiliated Party wou.d charge for such services.

"Interest Expenses" paid o1 accrued in any year on loan capital provided that the
interest on loans does not exceed the generally applicable market rate at the time of
borrowing.

"Losses" in any year means the excess of all deductions over the gross income in
such year.

In the event a loss is incur-ed in any year, such a loss can be carried forward and
may be deducted from taxable income accruing in the 5 years next succeeding the
year in which such a loss was incurred.

"Exploration Expenses" in any year means all amounts deductible from income in
respect of expenses incurrec in such year in connection with exploring or evaluating
mineral deposits, including but not limited to drilling, pumping, labour, clearing,
access roads, power and weter connection, service charges for erecting transmission
lines, piping, communications facilities of the property and other similar expenses
incurred in preparing a Mning Area for development, mining and processing of
minerals.
BEREEBREBEEBEEBEEBEEBEEBEEEBEEEBES & =

12.

(iv)

"Other Expenses" in any year means amounts deductible from income in respect of
proper expenses incurred in the year in gaining or producing income or incurred for
tlie purpose of Project Activities in such year as provided in accordance with
Applicable Laws.

"Provision pour Reconstitution due Gisement", or PRG, in any year is a provision
for future exploration,. establishing a reserve. If any part of the PRG reserve is not
used within 3 years of having been added to the reserve, such portion will be deemed
an addition to taxable income im the next year, and the reserve will be diminished by
that amount.

“Gross income” means all amounts paid to or accrued by the Company:

(a) In the case of products sold or accrued by the Company, gross income means
the gross proceeds received or accrued from the sale of the products free on
board transporting aircraft or vessel at point of export shipment in Guinea on
the basis described in A-ticle 13.

(b) Receipts of a capital nature shall be treated in accordance with Applicable
Laws.

(@® Other income of the Company actually received or accrued and not
mentioned above.

"Taxable income" in any year means gross income in such a year after deducting
therefrom all amounts in respe:t of expenses, costs and allowances as permitted by
this Agreement and to the extent that there is no conflict therewith by the prevailing
laws and regulations.
APPENDIX 1

Key Points of Cooperation Agreement

It is envisaged by GSM and CMC that the Cooperation Agreement (which may also be
Known and referred to as the-Second Restructuring Agreement) shall be entered into
between RoG, GSM, UM, CMC and IFC as soon as practicable after the date of this
Agreement and will make provision for or acknowledge the matters set out below. It is also
envisaged by GSM and CMC that the Cooperation Agreement will not become operative
until this Agreement is ratified in accordance with Article 5. The matters set out below are
under consideration by IFC at the date of this Agreement and this Appendix and Annex "B"
hereto do not constitute binding commitments on the part of IFC.

1. The following existing loans to AuG will be converted to shares in AuG or otherwise
cancelled in return for restructuring the existing shareholdings in AuG and for grant
* of certain gold royalty rights:

(i) First, existing loans from CMC (both secured and unsecured) and accrued
interest comprising the following: US$8.4 million tranche ‘A’ secured loan;
+ US$6.0 million tranche ‘B' secured loan; US$3.9 million unsecured
exploration loan; US$20.1 million unsecured advances and US$8.3 million
accrued interest, will all be converted to shares in AuG or otherwise
cancelled and the shareholdings in AuG being initially altered from: RoG
49%, CMC 51%, to: RoG 15% and CMC 85% and the additional shares to
be issued to achieye these new percentage holdings shall: (A) in the case of
RoG be issued free of consideration or payment; (B) in the case of CMC be
issued at par in consideration of the said loan conversion/cancellation; (C) be
calculated by reference to the proposed loan cancellation referred to in 1(ii)
below.

(ii) Secondly, US$3.0 million of the secured loan from IFC totalling US$7.2
million, will be cancelled in consideration for transfer of a 15% shareholding
in AuG to IFC by CMC following 1(i) above, so that the resultant percentage
shareholdings in AuG will become: RoG 15%, CMC 70% and IFC 15%.

. Upon taking a transfer of the 15%"shareholding, IFC will agree to be bound
by the applicable provisions of this Agreement, in particular Article 9.

(iii) Thirdly, the US$4.2 million balance of the IFC secured loan together with
. accrued interest (which will be capitalised) of US$0.564 million shall after
the share transfer referred to in 1(ii) above, continue in force as an interest
free loan secured by a charge over the existing alluvial gold mining assets of
AuG unless and until converted to a gold production royalty as per 4 below.

(iv) Fourthly, all existing financing and security agreements, instruments and
arrangements (other than the charge referred to in I(iii) above) relating to the
above loans will be terminated or otherwise released and discharged.

2, Simultaneously with the happening of 1(i) above and as part of- I(iv) above:

(i) RoG shall be released from its existing guarantee obligations to CMC in
3.

4.

2.

; 6.

(ii)
account to secure those obligations shall be released to RoG;
and

(ii) the parties to the Cooperation Agreement shall procure the termination of the
Various financing and security agreements listed in Annex "A" hereto which
are still extant, other than the "Convention de Cession" or Assignment
Agreement of 5 July 1991 in particular certain payment obligations of CMC
in the event of "Retour a Meilleure Fortune".

« Subject to 6 below, GSM/CMC shall solely contribute by way of unsecured interest
free shareholder loans the first US$6.0 million (without time limit in fespect of the
last US$1.5 million of that amount) towards the costs of Programmes and Work
Plans without dilution of IFC’s 15% equity. Thereafter, providing a Decision to
Mine has been made, Clause 10.7 of this Agreement shall apply in respect of further
funding of Programmes and of Work Plans so that GSM/CMC will contribute
70/85th and IFC 15/85th unless RoG purchases additional equity in AuG. GSM will

being a time not later than the time of making the first Decision to Mine. If
GSM/CMC withdraws from funding Project Activities pursuant to Clause 10.5, it
will release AuG from all then outstanding shareholder loans made by it.

Conversion of the IFC secured loans to a gold production royalty shall only take
place after GSM/CMC has in accordance with Article 10 of this Agreement
(particularly Clauses 10.4 and 10.6) funded Programmes to at least US$4.5 million.

IFC’s gold production royalty will be calculated and payable by AuG and any other
applicable Company (as defined in this Agreement) which establishes a gold mining
enterprise in the Project Area Pursuant to this Agreement in accordance with the
relevant provisions of Annex "B" hereto. AuG and any other applicable Company
shall not be entitled to any corporate income tax ("BIC") deductions in respect of
Such royalty payments to IFC,

In the event of the Board making the first Decision to Mine:

(i) the various options as set out in Annex "B" hereto will become available to
GSM/CMC and IFC respectively; and

(i) UM will become entitled to a gold production royalty from CMC in
accordance with clauses 6.9, 6.10 and 6.11 of the Option Agreement (as set
out in Annex "C" hereto) which clauses shall be construed and applied as
though references therein to ‘AuG’ included references to any Company (as
defined in this Agreement) which establishes a gold mining enterprise in the
Project Area pursuant to this Agreement.

7 “
If GSM withdraws from further funding of Programmes in accordance with Clause
10.5 of this Agreement or fails to satisfy its undertakings in Clause 10.4: of this
\BREBREBEBEEBREBREREREREBERBRBREE

(i)

Agreement:

(i) GSM’s ownership right title and interest in CMC shall be deg
accordance with clause 6.7 of the Option Agreement (as set out in Annex "
hereto); and

t wit

(ii) IFC’s secured loan as, per 1(iii) above will remain in full force.

If UM does not exercise its rights under clause 6.7 of the Option Agreement to

resume ownership of CMC, AuG will for the purposes of clause 6.3 of this
Agreement be deemed to have permanently abandoned all Project Activities
( { { ( i! i t I ‘ .
(iREREEREEERBERE ERE

(inl)

Agreement:

(i) GSM’s ownership right title and interest in CMC shall be dealt with in

accordance with clause 6.7 of the Option Agreement (as set out in Annex "C"
hereto); and

(ii) IFC's secured loan as per 1 (iii) above will remain in full force.

If UM does not exercise its rights under clause 6.7 of the Option Agreement to
resume ownership of CMC, AuG will for the purposes of clause 6.3 of this
Agreement be deemed to have permanently abandoned all Project Activities.

EXTRACT OF OPTION

6.9 If after the date of exercise of the Option, AuG commences or tReommences gold
the cee Perations in the Concession Area, GSM shall pay or cause CMC or AUG (28
Oo Case requires) to pay UM a royalty in respect of gold produced by AUG from the

ion Area (“Royalry*) as follows:

(0) " the Royalty shall apply to all gold, other than gold to which the Republic ig
entitled, produced after the first year of commercial operacon from each
individual mining project established or recommenced after the dais of
exercise of the Option (“qualifying gold");

Gi) the aggregate amount of the Royalty shall be subject to the limitation set out
in Clause 6.11;

oF Hereafter imposed by the Republic under any law having general application
throughour Guinea;

Qty) the Royalty payable in respect of qualifying gold produced in each Quaner
the applicable % of the simple arithmetic

average of the USS spot gold price over that Quarter as determined in
accordance with the following tble multiplied by the quantity of qualifying

gold produced in such Quarter:
Table

USS Spot Gold Royalty
Price per Ounce %
less than 350 nil
350 to 400 2.5
©400.01 to 425 3.5
425.01 to 450 45
450.01 to 475 6.0
© greater than 475 r 7.5;

(v) the amount of Royalty determined to be payable in respect of qualifying zold
produced in a Quarter shall be paid to UM in USS within thiry (30) days after
the end of that Quarter to the credit of UM"s nominated bank account.

6.10 For the purposes of Clause 6.9:

Gv)

(vy)

(vi)

“gold to which the Republic is entitled® is a Telersnce to the
Wement tg gold in specie of wg the proceeds of the ale of gold
obtained by AuZ fom the Concession Arey whether thay enadle: accrues
to the Republic 2s 3 shareholder in AuG or under the Conventio

a reference to *sach individual mining projece* includes a Teference tc:

commercial p; fom the ion Ares iy or 1996
whichever Occur, onwards accarding to changes in the simple
averags of United States, Canadian A nacional

@ the quantity of Qualifying goid Produced in the relevant Quarter;
0) the simple aithmetic average of the USS SPOt price over the ftelevane

;

©) GSM'sor CAC's calculation of the amounr of Royalty for the relevant
Quarter; and

(4) such supportng information as UM may reasonably require to verity
the basis of GSM's or CMC's calculation;
6.11 Royalties shall be subject to the following limitarions:

@

@

“*Primary Gold Resourse* means any gold bearing in sim resource
Area other than a gald bearing
former surface river sySems;

Where the aggregate amount of Royalty paid to UM reaches USS30,0¢0 cco,

te Rayan ee EAt amount of Royalty paid to UM reaches USS6Q,000,0¢0,
she Royalty shail cease ta be payable and shall terminate absolutaiy’

{a the Concession
resource comprising alluvium deposited by existing or
6.7

Upon the occurrence of any cf the following events, upon the written request of UM,
GSM shall (a) transfer to UM for RO consideration other than the terns this
Agreement, GSM’s then existimg mght, title and interest in the Project, including, without
limitation, GSM's current shareholding in CMC or in AuG (as the case may be) and the
benefit of all then outstanding loans owing by CMC or by AuG (as the case may be) to
GSM, exclusive of any loans or advances made by GSM to CMC or AuG since
exercise of the Option by GSM and Pror to the expenditure by GSM of US$4,500,000
in accordance with Clause 6.2 ithe “Exploration Loans”), which Exploration Loans shall
for all purposes be deemed to te of no force or effect from and after the date of transfer
by GSM to UM pursuant to this Clause 6.7; and (b) upon such transfer to UM, GSM
shall assume the obligations of CMC and AuG, if any, to pay all amounts due by CMC
and AuG to-any Person in connection with loans or advances made by such person to
CMC or AuG (as the case may be) since the date of exercise of the Option and pror to
the expenditure by’ GSM of USS4, 500.000 in accordance withsClause 62

(i) GSM ceases further expenditure on exploration in the Concession Area with
UM's concurrence in accordance with Clause 6.4;

(i) GSM ceases further expenditure on exploration in the Concession Area pursuant
to the Expert's determination in accordance with Clause 6.6;

(iii) Subsequent to the expenditure by GSM of US$4,500,000 in accordance with
- Clause 6.2, GSM advises UM in writing that GSM has elected to decline to
authorise, through CMC or otherwise, any further funding of AuG's operations

in the Concession Area or

(iv) Subsequent to the expenditure by GSM of USS$4,500,000 in accordance with
Clause 6.2 GSM advises UM in writing that CMC or AuG (as the case may be)
have ceased to engage 2n any substantial €xploration or mining activities in the
Concession Area for a Period of eighteen (18) consecutive months.

described above within sixty (60) days after the occurrence of one of the events set forth
in Paragraphs (i), (ii), (ii) or (i) above; (b) the obligations of CMC to the BIAO Banks
under the Assignment Agreement have been satisfied in full; (c) the obligation of UM
’

@)

APPENDIX 2
Rules for Direction and Management of AuG

The Board shall consist of not more than 7 directors. A shareholder shall be entitled
to appoint 1 director for each whole 15% of issued share capital held by that
shareholder, provided always that RoG shall be entitled to appoint 2 directors
irrespective of the Percentage of its shareholding and IFC shall be entitled to appoint
1 director so long as its. shareholding is not less than 10% of total issued share
capital. Each director shall be entitled to appoint an alternate or substitute director
to act for him in his absence either for a specified period or generally.

A quorum of the Board shall comprise not less than 2 directors representing 2 or
more shareholders, one of which must be CMC so long as it holds not less than 50%
of the total issued share capital and one of which must be RoG.

Each director shall be entitled to 1 vote for each 1% of share capital owned by his
appointer provided that where a shareholder is entitled to appoint more than 1
director, all the directors appointed by thaf shareholder shall vote as a block with the
right to vote being exercised on behalf of that shareholder by its more or most senior
appointee present at the relevant meeting of the Board,

The Chairman of the Board shall be one of the directors appointed by the
shareholder with the largest single shareholding, provided that shareholding is not
less than 50% of the total issued share capital. If no shareholder has 50% or more
of the total issued share capital, the Chairman shall be appointed by agreement
between the members of the Board. The Chairman shall not have a second or
casting vote on any matter to be decided by the Board.

Prior to the first Decision to Mine, all binding decisions of the Board (including
without limitation, the approval of Programmes and appointment of the chief
executive officer) shall Tequire the supporting vote of directors representing a
shareholder holding alone or 2 or more shareholders holding in aggregate 70% or
more of the issued share capital provided that after the restructuring of AuG as
provided in Article 2 and prior to that Decision to Mine, the Board may only: (i)
issue further shares or vary the rights attaching to existing shares in the capital of
AuG; (ii) create any Encumbrance over AuG; or (iii) authorise AuG to incur new
indebtedness other than loans in accordance with Clause 10.7 or 10.8, with the
approval of all directors for the time being.

The first Decision to Mine and the development Work Plan relating to it shall
require the supporting vote of directors representing a shareholder holding alone or 2
or more shareholders holding in aggregate 70% or more of the total issued share
capital.

After the first Decision to Mine and the development Work Plan relating to it, all
binding decisions of the Board (including without limitation, the making of
Subsequent Decisions to“ Mine) shall Tequire the supporting vote of directors
Tepresenting at least 2 un-Affiliated shareholders holding in aggregate not less than
10.

MM.

|b,

(i)
75% of the issued share capital other than decisions on the following matters which

shall require the supporting vote of directors representing a shareholder holding
alone or shareholders holding in aggregate 51% or more of the issued share capital:

(a) Programmes or Work Plans providing for expenditure of less than US$1.5
million over any 12 months period;

(b) any Project Activities necessary in the opinion of the chief executive officer
for the maintenance, renewal or extension of any Title or Consent or the
Preservation or protec:ion of any other property of AuG or of the health and
safety of employees or of the environment;

(c) acquisition or dispose] of vehicles or equipment in any 12 months to an
aggregate value of less than US$1.0 million.

&

The day to day affairs of AuG shall be managed by the chief executive officer who
shall be appointed by and responsible to the Board provided that prior to the first
Decision to Mine the chie* executive officer shall be an appointee of CMC,
seconded to AuG as part of the provision of Services. _ The chief executive officer
need not be a director, but shall reside in Guinea during his tenure of office.

Board meetings shall be held once every 6 months or at such other times as the
Chairman or, in his absence, the chief executive officer, deems necessary for the
efficient management of AuG, At least 21 days’ notice of meeting shall be given to
each director whether or not that director is in Guinea. Board meetings shall be held
in Guinea unless the Parties otherwise agree. Each director shall be entitled to
invite up to 2 advisers to atteid and assist that Director at Board meetings. Advisers
shall not be entitled to vote and shall not be entitled to speak at any meeting at
which he is present unless invited to do so by the Chairman.

The chief executive officer ‘even if he is not a director) will attend each Board
meeting for the purposes of reporting on the progress of Project Activities,
explaining proposed Programmes and Work Plans and generally assisting the Board
«in making fully informed decisions. The chief executive officer may be
accompanied by members of senior AuG management where in his opinion it is
necessary to provide technical or financial details to the Board on any significant
matter.

A person shall be appointed to act as secretary of AuG and to attend and take
minutes of Board meetings and otherwise attend to AuG’s corporate administration
requirements under Applicable Laws.

A resolution in writing signed by all the directors for the time being shall be valid
and binding as if it had been duly passed at a validly convened meeting of the
Board.

Prior to the first Decision to Mine:

(a) directors’ expenses in attending Board meetings will be paid or reimbursed
by AuG and directors shall be entitled to modest directors’ fees, as set out by

14,

45.

(iii)
the Board having regard to the fact that AuG will not have a positive cash
flow at that stage;

(b) — AuG shall maintain a representative in Conakry for purposes of liaison with
RoG and handling its external affairs but AuG shall not be required to have a
permanent office in Conakry.

‘After the first Decision to Mire: i!

(a) directors, in addition tb expenses incurred in attending Board meetings shall
be entitled to receive reasonable directors’ fees, as set from time to time by
the Board;

(b) AuG shall, if it has nct already done so, establish and maintain a permanent

office in Conakry.

Each Party that is a shareholder in AuG agrees that it will exercise its respective
voting rights as a shareholder in AuG to procuré that AuG shall:

(a)

(©)

(d)

carryout Project Activities and conduct its business with due diligence and
efficiency and in acco-dance with sound engineering, financial and business
practises and approved Programmes and Work Plans and cause all
shareholder loans anc other financing obtained by AuG to be applied
exclusively to Project Activities and related business operations;

keep its insurable asszts and business insured with financially sound and
reputable insurers agaitst loss or damage in such manner and to such extent
as shall be no less than that generally accepted as customary in regard to
assets and business of like character; :

maintain ‘proper and effective cost control and management information
systems and maintain books of account and other records adequate to reflect
truly and fairly the financial condition of AuG and the results of Project
Activities and related business activities in conformity with Guinean and
internationally generally accepted accounting principles consistently applied;

furnish each sharehold2r within 60 days after the end of each half of each
Fiscal Year:

(i) ° acopy of AuG’; complete financial statement for such half-year;

(ii) a report on any factors materially affecting or which might materially
affect Project Activities or AuG’s financial condition;

(iii) a report on the implementation and progress of the approved
Programmes and/or approved Work Plans including any factors
materially affecting, or which might materially affect, the carrying out
of Project Activities;

16.

17.

19,

20.

21,

2

(iv)

(e) furnish each shareholder within 120 days after the end of each Fiscal Year
with a copy of its complete financial statements for such Fiscal Year (which
are in agreement with its books of account and prepared in accordance with
Guinean and internationally generally accepted accounting principles
consistently applied), together with an audit report thereon;

(f) . appoint an‘internationally recognised firm of accountants as auditors of AuG
(whose fees and expenses shall be for the account of AuG) and authorise such
auditors to communicate directly with RoG at any time regarding AuG's
accounts and management;

(g) obtain, maintain in force or, where appropriate, promptly renew and perform
and observe all the conditions and’ restrictions contained in any Title or
necessary Consent.

The books of accounts of AuG and financial records relating to Project Activities
shall be maintained in FG's and in US$ or such other currency as the Parties agree,

As between the Parties, the monies of account and payment shall be US$s unless
otherwise agreed in respect of a particular transaction or series of related
transactions. “1

Without limitation to anything contained in this Article so long as AuG remains an
Affiliate of GSM, the accounts and financial records of AuG shall be maintained and
all financial reports and statements of AuG shall be prepared in such form and detail
as will meet the Australian accounting, taxation and statutory requirements of GSM.

The accounts of AuG in respect of each Fiscal Year (including the balance sheet as
at the end of each Fiscal Year) shall be approved by the shareholders of AuG in
general meeting not later than 180 days after the end of that financial year.

The accounts, records and assets of AuG shall be audited at the end of each Fiscal
Year by the auditors in accordance with Applicable Laws and internationally
recognised auditing practice and procedures. Each of the shareholders shall be
entitled to’a copy of each of the auditors’ reports.

Without limiting or affecting any right which RoG may have under this Agreement
or Applicable Laws, a duly authorised representative of a shareholder shall have the
right at any reasonable time and at his own expense and risk, to enter the Project
Area and observe Project Activities, but in so doing that representative shall be
subject to the safety and security policies and procedures of AuG and the directions
of AuG senior staff.

No business shall be transacted at any general meeting of shareholders of AuG
unless a quorum is present at the time when the meeting proceeds to business.

The quorum required for any general meeting of shareholders of AuG shall’ be not
less than 2 shareholders un-Affiliated to each other present in, person or by proxy or
duly authorised representative and entitled to vote at that meeting, and being
shareholders holding in the aggregate not less than 75% of the total issued share

shares). If a quorum required for any

within 1 hour after the time appointed

Applicable Laws shall apply in respect of
‘quorum required for the adjourned meeting.

ey
bt RTE Cates «

ee Te Ee
1 7 dhe uy
oe Ty oP eee mee «

APPENDIX 3.

Description of Services

Services mean:

(a) management services, advice and assistance in respect of all aspects of Project
Activities;

(b) “financial, insurance, accounting, taxation, _ legal, personnel and general
administration services in connection with or incidental to Project Activities;

(c) without limiting the generality of the foregoing paragraphs, undertaking or arranging
in connection with Project Activities, (either directly or through advisers,
consultants, contractors and similar personnel engaged by GSM or CMC on behalf
of the Company):

(i)

(i)

(iv)

(v)
(vi)

recruitment or secondment to the staff of the Company of necessary
expatriate expert personnel and selection and training of other Company
personnel;

preparation of Programmes and Work Plans and budgets; economic, technical
and environmental studies; development proposals and mine plans;
management, operating and financial reports required under this Agreement
and all reports and returns required under Applicable Laws or the Titles or
applicable Consents;

definition and supervision of mineral exploration (using geological,
geophysical and geotechnical méthods), drilling, sampling, assaying,
metallurgical testing, site investigations for engineering and environmental
data; .

_provision of engineering and design services, procurement and supply of all

necessary plant, machinery and equipment (including vehicles and mobile
machinery) and corsumables (including reagents and spare parts and
construction and operating supplies);

management of construction and commissioning of mining enterprises;

management of min.ng, treatment and rehabilitation operations and the
production, transportation, storage and delivery of gold and other mineral
products;

application for and acquisition, extension, renewal, maintenance and variation
of Titles and Consent: ;

acquisition or provision of mining infrastructure and related services and
facilities (including power, water, transport, communications, employee
housing and welfare);

(d)

(ix)

“(x)

(xi)

(xii)

(xiii)

iv)

(i)
negotiation and implementation of agreements and arrangements for or in

relation to the refining, transportation and marketing of gold and other
minerals and monitoring and reporting on market conditions;

provision of agency services for the Company in Australia, Europe and the
United States of America (including without limitation personnel recruitment,
purchasing, marketing, insurance and banking services); E

compliance with all Applicable Laws including without limitation, laws
relating to safety requirements, working conditions and compensation and
benefits to employees;

the making of applications for, and obtaining all relevant Consents and
extensions and variations of Consents or as and when required by AuG
obtaining Consents on behalf of AuG (including, for the avoidance of doubt,
in relation to the employment or working in Guinea of any expatriates
recruited on behalf of or seconded to AuG;

Proper disbursement of all funds provided by or on, behalf of the Company to
carry out Services, including without limitation, payment of all sums payable
by GSM or CMC with respect to acquisition of all goods and services and all
property and rights necessary or appropriate in connection with Project
Activities; and

payment on behalf of the Company of all Taxes and other charges payable in
connection with Project Activities or pursuant to the Titles, or otherwise; and

such other services as may be agreed from time to time between the Company and
GSM or CMC whether pursuant to this Agreement or a separate management and
technical services agreement.

APPENDIX 4

Part A

Mining List

As set out in Annex yl Sz

Part B °

Calculation of Price of Diesel Fuel

As set out in Annex "B"

Part C

Calculation of Price for other Petroleum Products

‘As set out in Annex "B" other than for imported
lubricants whch shall be subject to customs .

duty in accordance with Clause 13.7
SERIAL NO.

oo1
002
oo3 «(*
004
005
006
007
oos8

010

O11
012
013

014
015

016
017
018

019
020
021

022
023
024

APPENDIX 4

PART A
DESCRIPTION OF ITEM
——— EN

ADHESIVES, aLL TYPES

AMALGAM BARRELS BUCKETS AND PANS

AMMETERS - CLECTRIC

ANVILS

ARMATURES

ASBESTOS - CRUDE, WASHED, GROUND AND WASTE

AXES - FELLING, HAND, AND OTHER TYPES

AXLE BOXES ~ SPECIALLY DESIGNED FOR MINING PURPOSES

BAGS - ASS?YING, SAMPLING, DUST COLLECTION, AND
OTHER
BALANCES - ASSAYING, CHEMICAL AND WEIGHTS, AND OTHER

‘BALANCES - SPECIFIC GRAVITY

BALL BEARINGS, ROLLER BEARINGS AND NEEDLE ROLLER
BEARINGS

BARS - FIRE

BATTERIES - ALL KINDS, INCLUDING THOSE SPECIALLY
DESIGNED FOR MINING EQUIPMENT

BELT FASTENERS AND TIGHTENERS

BELTING - FCR CONVEYORS, CUT OR UNCUT

BELTING, LACES AND BANDS OF ALL TYPES FOR DRIVING
MACHINERY

BLACK LEAD

BLOWLAMPS

BOILER HOUSE PLANT INCLUDING ECONOMISERS,
SUPERHEATERS, CONDENSERS, sooT REMOVERS, GAS
RECOVERERS AND RELATED ITEMS

BOLTS - CLUTCH, UNDERGROUND SAFETY ROOF AND OTHER
BOOTS ~ ANTIC, RUBBER, SAFETY AND OTHER

BOTTLES - GUTTA PERCHA, GLASS, PLASTIC, CERAMIC AND
025
026
027
028

029

040
041
042
043

044
045
046
047
048
049

050

051
052

053
054
055
056
057
058
059
060

(ii)
OTHER
BRASS INGOTS AND RODS
BRONZE, ALL SHAPES
BRUSH - BURETTE, CYLINDER, TEST TUBE AND OTHER
BRUSHES - CAMEL HAIR, DYNAMO, FILTER CLEANING,
FOUNDRY AND )THER
BUCKETS AND DISHES - AMALGAM

CARBON - FOR TREATMENT OF ORE (ACTIVATED CARBON)
CALCIUM CARBIDE

CARBON BRUSHZS (ELECTRICAL)

CARPET STRIF - DIAMOND MINING, FOR RECOVERY OF
DIAMONDS

CEMENT

CEMENT CLINKZR - FOR MINING CONSTRUCTION PURPOSES
CHAINS - STESL FOR MACHINERY

CHARTS - WINDER

CHECKER PLATES °

CHEMICAL ELE4ENTS, INORGANIC AND ORGANIC CHEMICAL
COMPOUNDS, BEING CHEMICALS AND REAGENTS USED IN
ASSAYING AND PRODUCTION

CLOTH - ALL KINDS AS USED IN MILLING, MINING,
EXPLORATION OR OTHER MINERAL - RELATED ACTIVITIES
COKE

COMPUTERS - COMPUTERS AND RELATED EQUIPMENT
INCLUDING DISPLAY MONITORS, PRINTERS, DRAFTING
ACCESSORIES, MAGNETIC OR OTHER DATA STORAGE MEDIA
CONDENSERS - ELECTRICAL

CONVEYING EQUIPMENT, ALL KINDS AND SPARE PARTS
COPPER WIRE - INSULATED OR BARE

CORDUROY - GOLD MINING FOR RECOVERY OF GOLD
COTTER PINS

CRAYONS, WATERPROOF
CRUCIBLE MUFFLE TONS
CRUCIBLE - COVERS AND LINER FOR

061

062
063

070
o71
072
073
O74
075

080
081

082
083

034
085
086

087

090
091
092
093
094
095
096
097
098

(iii)
CRUCIBLE - GOOCH, NICKEL, PLATINUM, PORCELAIN OR
OTHER

CUPELITE SAMPLE DIVIDERS
CYLINDERS

DESICCATORS
DESICCANTS, EG. SILICA GEL

~DREDGES AND SPARES

DRILLING EQUIPMENT, ALL KINDS AND SPARE PARTS
DUMPERS AND SPARES
DYNAMO METERS - ELECTRICAL

ELECTRICAL APPARATUS. FOR MAKING AND BREAKING
ELECTRICAL CIRCUITS

ELECTRICAL MOTORS, CONVERTERS, TRANSFORMER,
RECTIFIERS, RECTIFYING APPARATUS AND PARTS
ELECTRICAL SIGNALLING EQUIPMENT

ELECTRICAL STARTING AND IGNITION EQUIPMENT
(INTERNAL COMBUSTION ENGINES) DYNAMOS, CUTOUTS,
ETC. (FOR MINING MACHINERY)

ELEMENTS ELECTRICAL

ENGINES ~ DUMPER, DIESEL, GASOLINE AND SPARES

-EXCAVATING, LEVELING, SAMPLING, BORING AND

EXTRACTING MACHINERY AND PARTS
EXPLOSIVES - FOR MINING USE

FANS, ALL KINDS OF (EXCEPT DOMESTIC)
FERROSILICON

FILES, HAND

FILTERPRESS - CLOTH, PAPER, BAGS AND OTHER
FILTER WIRE

FLANGES

FORCEPS WEIGHT STEEL

FOUNDRITE

FOUNDRY MATERIALS, ALL KINDS
099

100
101
102
103
104
105
106

107
108
109
110
112

120
121
122
123

124
125

126
127
128
129
130

140
141

(iv)

FURNACES, BURNERS FOR LIQUID FUEL (ATOMISERS)
PULVERISED SOLID FUEL, OR FOR GAS; MECHANICAL
STOKERS, ETC. AND PARTS

GAS TESTING APPARATUS

GAUGE CHART

GAUGE GLASSES, POINTERS FOR

GAUGE - ELECTRIC

GAUGE RINGS FOR

GAUGE - STEAM, VACUUM, WATER

GLASSES - CLOCK, GAUGE, MAGNIFYING, METER, WATCHES
OR OTHER

GLOVES, RUBBER, SAFETY, CLOTH, INSULATED OR OTHER
CORE COMPOUND, ALL KINDS

GOLD WIRE FOR ASSAY

GREASE LUBRICATING A

GRINDING MACHINES AND TOOLS (INCLUDING GRINDING
WHEELS, EG: CARBORUNDUM WHEELS)

HACKSAW BLADES

HAMMER HEADS

HANDLES - FILE

HANDLES - BROOM, SHOVEL AND OTHER HAND DIGGING OR
CLEANING TOOLS .

HATS - MINERS

HAULAGE VEHICLES, ALL SIZES FOR ORE AND ROCK
HAULAGE

HOSE AND HOSE FITTINGS

HOT PLATES AND SPARES

HYDRAULIC ENGINES, MOTORS, FLUIDS, HOSES AND PARTS
HYDROMETER

HYFLO SUPER GEL

INDIA RUBBER TUBING AND VALVES
INDICATOR CARDS - ENGINE
160

161

162
163
164
165

166
167
168
169
170
171
172

173
174

175

180

(v)
INGOT MOULDS
INSTRUMENTS FOR PHYSICAL OR CHEMICAL ANALYSIS
INSULATED CABLES
INSULATORS
INTERNAL COMBUSTION ENGINES AND PARTS

JACKETS, DONKEYS AND MINERS
JAWS FOR CRUSHERS

JIM CROWS

JOINT BOX COMPOUND

LABORATORY APPARATUS AND SPARES THEREOF - FOR
TESTING AND SAMPLING OF ORE OR MILL PRODUCTS

‘LAMPS - ELECTRIC, HANOVER ULTRA VIOLET RED, MINERS

AND SPARES INCLUDING BELTS (LAMP PARTS)

LEAD FOIL USED FOR ASSAYING GOLD

LEATHER BELT FOR DRIVING MACHINE

LENS, OBJECT

LIFTING, HANDLING, LOADING, UNLOADING MACHINERY,
EG. LIFTS, HOISTS, WINCHES, CRANES, TRANSPORTER
CRANE, PULLEY AND TACKLE, BELT CONVEYORS,
TELEFERICS, ETC. AND SPARES

LIME - METALLURGICAL

LIMESTONE

LINATEX, RUBBER LINING FOR PUMPS

LISSAPOL N.D.B.

LITMUS PAPER

LOCKERS - BATH HOUSE OR OTHER

LOCOMOTIVES DIESEL, ELECTRIC, OR OTHER ~ SPECIALLY
DESIGNED FOR MINING OPERATIONS

LOOP HEAD

LUBRICATING OIL

LOOP, ZEISS HAND

MABOR FOR MAKING CUPELS
181

182

183

184

185

220

221
222

(vi)
MACHINE TOOLS FOR WORKING METAL (E.G. BORING,
MILLING, PLANING, GRINDING, GEAR CUTTING MACHINERY)
AND SPARES
MACHINE TOOLS FOR WORKING woop (E.G. SAWING
MACHINES) AND SPARES
MACHINERY AND MECHANICAL APPLIANCES FOR MINING USE
MACHINERY ~ PARTS NOT’ CONTAINING ELECTRICAL
CONNECTORS, INSULATORS, COILS, ETC. - FOR MINING

‘USE

MACHINES FOR SORTING, SCREENING, SEPARATING,
WASHING, CRUSHING, GRINDING, LEACHING ORE, ETC. AND
SPARES

MAGNETS

MAGNETITE P

MAGNIFIER - APLANATIC, COMPOUND OR OTHER

MATTING ~- FOR FILTER USE IN SOLUTION TANKS
MEASURING EQUIPMENT AND DEVICES, ELECTRONIC OR
MECHANICAL, FOR MINING AND MILLING USE, WITH SPARE
PARTS

METAL - MUNTZ

METERS - ELECTRICAL, VOLT OR OTHER

METHYLATED SPIRIT

MICROSCOPE

MOULDERS - CHAPLETS, SAND, SPRINGS, STUD OR OTHER
MUFFLES

OIL - TRANSFORMER (INSULATING)
OUTER COVERS FOR EARTH-MOVING

PACKING ~ ASBESTOS JOINTING (CORD), BANKETITE,
ENGINE, GRAPHITED - HYDRAULIC, GREASY, HEMP,
LANGITE, METALLIC ASBESTOS, RUBBER, TALLOW OR OTHER
PAD ~ DIAMOND SORTING

PANS - CLEAN UP, PROSPECTORS, LATRINE UNDERGROUND,
AND OTHER
241

242

243

244

245
246

250
251

252

(vii)
PAPER - BLACK GLAZED, OR WHITE STONE FOR DIAMOND
SORTING
PAPER .- FOR ALL USES
PIG IRON
‘PIPES
PLIERS
PLUMBAGO FOR FOUNDRY
PLUMBERS WIPING METAL
POINTERS FOR WATER GAUGE GLASSES
PROTECTIVE CLOTHING FOR MINERS AND MILL WORKERS
PHOTO EQUIPM=NT
PHOTOSORB
PULSOMETERS
PUMP LEATHERS
PUMPS AND SPARES AIR AND LIQUID
PYROMETERS

RAILS, RAIL SWITCHES (NOT ELECTRICAL) AND OTHER
SPECIALISED MATERIALS FOR JOINING OR FIXING OF
RAILS

REFRACTORY BRICKS AND OTHER REFRACTORY CONSTRUCTION
MATERIALS

REFRACTORY PRODUCTS OTHER THAN REFRACTORY
CONSTRUCTION MATERIALS

RESISTANCES AND RESISTORS

ROAD ROLLERS AND SPARES

ROPES - MANILA, STEEL HAULING, WIRE, AND OTHER
RUBBER - OIL SKINS, PLATES, SEAT PROTECTORS,
STOPPERS, TUBING, VALVES AND OTHER

SAFETY VALVE

SAWS ~- NON MECHANICAL, AND BLADES FOR HAND OR
MACHINE SAWS INCLUDING TOOTHLESS SAW BLADES
SCREENING - PERFORATED STEEL PLATES, WIRE MESH
AGATE STEEL, WIRE MESH PHOSPHOR BRONZE, AND OTHER
253
254
255
256
257
258
259
260
261
262
263
264
265
266
267
268
269

270
271
272
273

274
275
276
277
278
279

290

(viii)
MATERIALS
SCREENS FOR VIBRATORY CONVEYORS
SCREWS - ALL KINDS
SCREW DRIVERS —
SHACKLES FOR WIRE ROPES
SHOVELS - MINING
SIGNALING EQUIPMENT - ELECTRICAL
SILICA FINELY GROUND
SILICON CARBIDE ABRASIVE GRAINS
SILVER WIRE (PURE) FOR ASSAYING
SOCKETS FOR WIRE ROPES
SOLUFIX CEMENT FOR LINATEX RUBBER
SOLVENTS, ALL KINDS
SPANNERS
SPIKES - DOG
STARCH - MAIZE (REAGENT)
STEAM AND OTHER VAPOUR POWER UNITS AND PARTS
STEEL - ANGLE IRON, BALLS (FOR MILLING), BARS (ALL
SHAPES), CHANNEL IRON, DRILLS, HIGH SPEED TOOL,
MILD, MILD BARS, MILD TOOL, RODS (FOR MILLING),
ROLLER JOISTS, SETS AND STEELWORKS FOR SHAFTS,
STUDS, SQUARE BARS, WIRE MESH
STEELWORKS, FABRICATED FOR ORE TRANSFER STRUCTURES
STEMMING BAGS FOR USE WITH EXPLOSIVES
STOCK AND DIES
STORAGE BATTERIES - ELECTRICAL PROTECTIVE CIRCUITS
AND PARTS
SUCTION HOSES
SULPHATE OF AMMONIA
SULPHUR AND SULPHUR CHEMICALS
SULPHURIC ACID RESISTING ENAMEL
SURVEYING INSTRUMENTS AND PARTS
SYSTOFLEX VARNISHED COTTON

TAMPING BAGS
291

292
293
294
295
296

297
298

299
300
301
302
303

310

320
321
322

323
324
325

330
331
332
333
334

335.

(ix)
TAPS, COCKS, VALVES AND SIMILAR APPLICANCES AND
PARTS
TAR SOLVENT
TIN-INGOTS OR OTHER SHAPES
TOGGLES
TOOLS HAND, PNEUMATIC, ELECTRIC oR OTHER
TRANSMISSION SHAFTS, CRANKS, PLAIN SHAFTS,
BEARINGS, GEARS AND GEARING, FLYWHEEL, PULLEYS AND
PULLEY BLOCKS AND PARTS
TUBE BENDERS, CUTTERS, EXPANDERS OR OTHER TOOLS
TUBES AND FERRULES - COMPRESSOR, STEAM AND OTHER,
IN ANY MATERIAL
TURBINES AND PARTS

: TURNTABLES (RAILWAY AND TRAMWAY)

TWEEZERS, PICKERS
TWINE :
TWIST DRILL

UNIVERSAL INDICATOR PAPERS AND SOLUTIONS

VANNER PARTS AND SUPPLIES
VARNISH INSULATING

VEHICLES - 2 OR 4-WHEEL DRIVE - EXPLORATION,
DRILLING, WATER, HAULAGE, UTILITY OR OTHER AND
PARTS

VENTILATION DUCTING SHEET - FOR MINE VENTILATION
VISES AND OTHER EQUIPMENT - ENGINEERS
VOLTMETERS

WATER GAUGES, GLASSES, RINGS AND OTHER PARTS
WEDGES - STEEL .

WEIGHTOMETERS FOR CONVEYORS

WELDING EQUIPMENT INCLUDING ELECTRODES
WHEELBARROW, SELF TIPPING FOR MINING
WHISTLES - ALARM
336

340

341

350

360

(x)

WRENCHES ~- PIPE CHAIN, STILLSON AND OTHER, WITH
SPARE PARTS

X-RAY EQUIPMENT, SPARE PARTS AND FILM

XYLENE

ZINC INGOTS, SHAVINGS, DUST AND OTHER FORMS

ANY OTHER ITEM NOT HEREIN SPECIFIED APPROVED BY THE
COMMISSIONER OF CUSTOMS, EXCISE AND PREVENTIVE
SERVICE ON RECOMMENDATION oF THE MINISTRY
RESPONSIBLE FOR MINING.
j s
APPENDIX 4
Annex "8" : t
STRUCTURE DE PRIX Ave-93
MINIER ' I
CONAKRY . 7 - f
nu x4 Maite Bareme — _Lignes aejSef CSSCHCC CAZOLE PcTROLe
| Moyenne Platt’s USS/TM 1 192.71 . 165,91 18,77
2 FOB 4 CAF USS/TM 4 : 19.59 19,49 sé
SUAr + USS7 IM tke «ZI 3 189.9% 30, .
4 Pertes Mari¢imes USS/TM 1% Ns 3
3 Commission de Change uS$/TM 9,50% ° 3
6 frais Rinanciers USS/7M a; /
7 7 CAF Structure US$/TM Tea9S-6
“3 Densite ej
9 Litres/™
10 Tauxde Change =~ 952,71. :
(i TAF Structure Bie wgely
!2 Frais te Credoc 9,358
'3 Frais de Dac « FG/TM 'sac
!4 veritas . 0,228
''S Passage deoocs FG/L
16 TOS a 14.948 l5-iaeis
i7 Pertes-et Coulages 2.487/1,.8% 12416
18 Taxe d'Entreoosage 127
19 Sortie Oeoots HT FG/L
20 OFE , Sé% ie 347 ; 9.46?
24008, . ~ vim t 0.00 : o50!
22 TCA sy 9,00 8,00:
SBATL *. 28 ty = 3,09 Tas
24 TSpp G/L ; , 9,06 6.00 = <
25 ACE . » 0,208 20424 0,02 6.02 .
76 TOTAL croms et taxes FS/L ” 262. =35 "78 3} 47g 1* fe
27 Sortie Oépots TTC FSIL "9-26 148.25} 13e.c7 =
28 Marge orite ae Distro Gre so! 30.00 I :
29 Pereguacion 109 90,00.”
3) Marg& ae oetai! at 21,00 ee
F° TOT, are Soe 389.25 eae 30 Hed
‘, 397.00 °
SSS IICT
ths . : \
A 4).
ie LY gis S 4
AF en ke
eo IS ;
ee ne

6.

Title

Credit Agreement (as amended)

Investment Agreement

Trust Agreement (as amended)
Assignment & Retention Agreement

«
Pledge (of Goodwill) Agreement
Share Retention Agreement

Assignment Agreement or
“Convention de Cession"

Agreement in Principle

Restructuring & Amendatory
Agreement

Amendatory Share Retention
Agreement

Subordination Agreement

Trust Agreement Amendment
Agreement

CMC Credit Agreement

APPENDIX 1

Annex "A"

Date

22 April 1987

17 June 1988

17 June 1988

17 June 1988

17 June 1988
17 June 1988

5 July 1991

26 September 1991

3 July 1993

3 July 1993

3 July 1993

3 July 1993

3 July 1993

BIAO =
BFO =
Banks =
successor to BIAO
GBNV = Generale Bank S.A./N.V

Parties

AuG, Republic, CMC, UM, BIAO
and Banks

AuG and IFC

AuG, Republic, CMC, IFC, BIAO
and Banks

AuG, IFC, CMC, Republic, BIAO,
the Banks, the Trustee, Argor
Hereaus and Union de Banques
Suisses

AuG and Trustee (BIAO)

CMC, UM, AuG, IFC

AuG, CMC, UM, Pancon, BIAO,
GBNV and Banks

CMC and IFC

AuG and IFC

AuG, CMC, UM and IFC

AuG, CMC and IFC

AuG, Republic, CMC, IFC and IFC
and BFO

AuG, Republic, UM and CMC

Banque Internationale pour l'Afrique Occidentale S.A.
Banque Frangaise de L’Orient - Successor Trustee to BIAO
the Banks and other financial institutions represented by BIAO or any
APPENDIX 1

Annex "B"

GSM and CMC have proposed to IFC the following terms and conditions for dealing with
IFC’s existing first ranking secured loan to AuG. IFC is considering these terms and
conditions as part of the proposed Co-operation Agreement:

1. IFC’s existing first ranking’ secured loan to AuG, the principal portion of which is
US$7.2 million, will be divided into equity and loan/royalty components (in
aggregate "IFC Entitlement") as follows:

(a) US$3.0 million of IFC Entitlement will be converted into a 15% ownership
interest in AuG ("IFC" Equity Interest"); and

(b) _ the balance of US$4.2 million of the IFC Entitlement will, subject as
provided in Clause 3 hereunder, remain a first ranking secured loan to AuG.

Zs GSM shall ensure that the IFC Equity Interest is transferred to IFC by CMC or
otherwise benefigially vested in IFC as soon as possible after the exercise of the
Option.

2 IFC’s US$4.2 million loan referred to in paragraph 1(b) above, shall be
automatically converted into a royalty on Qualifying Gold, such royalty having a
total value of up to US$7.8 million, upon GSM having spent or caused AuG to
expend not less than US$4.5 million on Programmes ("IFC Royalty").

4. Prior to the first Decision to Mine and to GSM having spent or caused AuG to
spend an aggregate of US$6.0 million on Programmes and Work Plans, IFC shall
not be obliged to make any pro rata contributions to the cost of Programmes and
Work Plans. -

Ds If the first Decision to Mine is made, the following options will become available to
GSM and IFC respectively:

(a) in the case of GSM - within 30 days after the first Decision to Mine (but not
thereafter) GSM may serve notice on IFC ("GSM Call Notice") that requires
IFC to sell the IFC Equity Interest to GSM or CMC for a cash price of
US$3.0 million payable to IFC within 12 months from the date of the GSM
Call Notice, interest to accrue from day to day on such price at LIBOR plus
2% calculated on and from the date of the GSM Call Notice to the date of
payment of the price, such accrued interest to be payable with the price;

(b) first, in the case of IFC - at any time after the first Decision to Mine
(provided GSM has not serviced a GSM Call Notice), IFC may serve notice
on GSM (“IFC Sale Notice") of IFC’s intention to sell all (but not part of)
the IFC Equity Interest for a specified cash consideration, to.a named third
party on specified terms (collectively "Offer Terms"); where an IFC Sale
Notice is served on GSM or CMC may within 21 days thereafter (but not
otherwise) by notice to IFC accept the Offer Terms; if GSM or CMC does
not accept the Offer Terms within the 21 day period, IFC shall have the right
to sell the IFC Interest on the Offer Terms prior to (but not after) the

(ii)
expiration of 60 days after the end of the 21 day period;

(©) secondly, in the case of IFC - within a 21 day period after the expiration of
the 30 day period referred to in paragraph (a) above (but not thereafter),
provided GSM has not served a GSM Call Notice and IFC has not served an
IFC Sale Notice, IFC may give notice to GSM ("IFC Dilution Notice") that
IFC elects not to participate in additional Equity Contributions required to
help meet“the cost of Development and in such event the IFC Equity Interest
‘shall thereafter be subject to proportional abatement in favour of CMC in
accordance with the formula:

EI = 100xC
TC
where

"EI" is the IFC Equity Interest as calculated from time to time;
"C" is US$1.5 million; and
"TC" is:

- where GSM and/or CMC have spent US$6.0 million or more on

Programmes prior to the first Decision to Mine - US$10.0 million

ry plus any additional equity contributions made by GSM and/or CMC
towards the cost of development after the first Decision to Mine; or

- where GSM and/or CMC have not spent US$6.0 million on
Programmes prior to the first Decision to Mine - US$4.0 million, plus
the amount actually spent on Programmes by GSM and/or CMC prior
to a Decision to Mine, plus any additional equity contributions made
by GSM and/or CMC towards the cost of Work Plans after the first
Decision to Mine.

Where by operation of paragraph S(c), the IFC Equity Interest is abated to less than
two-thirds of its original level, GSM and/or CMC shall ensure that such abated IFC
Equity Interest is converted into a senior loan of US$1.5 million to AuG, bearing
interest at LIBOR plus 3% (calculated at 12 monthly rests from the conversion date);
such loan to be repayable within 3 years after the date of commencement of new
commercial mining operations by AuG in the Concession pursuant to the first
Decision to Mine and interest of the loan to accrue from day to day and be payable
12 monthly in arrears. IFC shall ensure that upon such re-conversion, the abated
IFC Equity Interest is transferred to or otherwise re-vested in CMC.

‘
IFC may serve an IFC Sale Notice notwithstanding that it has previously given an
IFC Dilution Notice (provided Clause 6 has not then taken effect), and in such case
the IFC Sale Notice shall relate to the IFC Equity Interest as abated in accordance
with Clause 5.

GSM shall ensure that where Clause 3 has application, the IFC Royalty shall be
payable to IFC by AuG and any other applicable Company as a royalty in respect of
9.

“10.

il,

re

(iii)
Qualifying Gold divided intc two classes:

(a) the first US$4.2 million of the total royalty value shall be payable to IFC pari
passu and in the ratio of 1:2 with payment of the first US$8.4 million of the
UM royalty entitlement, so that for each US$1 royalty payment to UM, IFC
Shall receive a royalty payment of US5SO cents;

(b) the remaining US$3.6 million of the total royalty value shall be payable to
IFC, after payment of the first US$4.2 million, pari passu and in the ratio of
1:5 with the UM royalty entitlement, so that for each US$1 royalty payment
to UM, IFC shall receive a royalty payment of US20 cents.

Notwithstanding the foregoing provisions of this Annex "B", if AuG commences
new gold mining operations in the Concession pursuant to the first Decision to Mine
without GSM and/or CMC having made equity contributions totalling US$6.0
million, GSM shall pay or cause AuG and any other applicable Company to pay IFC
as an additional royalty in respect of Qualifying Gold (calculated and payable under
the same terms as, but in addition to, the royalty payable in respect of Qualifying
Gold under paragraph 8(a), a US$ amount equal to 25% of the difference between
US$6.0 million and the actual equity contributions of GSM and/or CMC made prior
to the commencement of miring operations.

Royalties in respect of Qual fying Gold payable to IFC pursuant to Clauses 8 and 9
shall be calculated and payaole in the same circumstances and manner, on the same
terms and subject (pro rata) to the same limitations as the UM royalty entitlement is
payable to UM. No royzlties or other monetary benefits whatsoever shall be
payable to IFC in respect.cf diamonds or in, respect of minerals, other than gold,
obtained from the Concession.

For the purposes of this Annex "B":

(a) “equity contributions’ include contributions by way of unsecured interest free
shareholder loans as well as by way of subscription for shares in AuG;

(b) "Qualifying Gold" mzans all gold, other than gold to which RoG is entitled
(either in specie or as to proceeds of sale pursuant to the Convention or by
virtue of RoG's shareholding in AuG or in any other Company as defined in
this Agreement), produced from each individual mining project (as defined in
the Option) established or restarted by AuG and by any other applicable
Company in the Concession after:

- in the case of AuG - the first Decision to Mine; - in the case of any
other applicab'e Company - the relevant Decision to Mine; and

- in all cases ~ =xpiration of the first 12 months of commercial mining
operations of that individual mining project; :

(©) teferences to any other “applicable Company" are references to any
Company (as definec in this Agreement) which establishes a gold mining
enterprise in the Concession pursuant to this Agreement in addition to AuG;

(iv)
(d) where pursuant to Clause 8 and/or Clause 9 there is an applicable Company
contributing royalty payments to IFC in,addition to AuG, they shall do so pro

rata in the proportiors which their respective annual gold production rates
bear to one another.

